 



Exhibit 10-P
HUMAN RESOURCES MANAGEMENT AND ADMINISTRATION
MASTER SERVICES AGREEMENT
between
DANA CORPORATION
and
INTERNATIONAL BUSINESS MACHINES CORPORATION
Dated March 31, 2005
Amended and restated as of September 30, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                      Page
 
                    ARTICLE 1. DEFINITIONS     2  
 
                    ARTICLE 2. TERM     2  
 
    2.1     Initial Term     2  
 
    2.2     First Extension Period     2  
 
    2.3     Second Extension Period     2  
 
    2.4     Term     2  
 
                    ARTICLE 3. SERVICES GENERALLY     2  
 
    3.1     Scope of Services     2  
 
    3.2     Dana Group     3  
 
    3.3     Right to Change Service Volumes; Variable Fees     5  
 
    3.4     Governmental Approvals and Consents     5  
 
    3.5     No Exclusivity; Insourcing     5  
 
    3.6     Knowledge Sharing     6  
 
    3.7     Compliance with Internal IT Standards     6  
 
    3.8     Reports     7  
 
    3.9     Procurement     7  
 
                    ARTICLE 4. TRANSFORMATION SERVICES     7  
 
    4.1     Transformation Services     7  
 
    4.2     Completion and Acceptance of Transformation Services     7  
 
                    ARTICLE 5. PROJECTS AND NEW SERVICES     8  
 
    5.1     Existing Projects     8  
 
    5.2     Projects     8  
 
    5.3     New Services     9  
 
    5.4     Third Party Services     10  
 
    5.5     Cooperation     10  
 
                    ARTICLE 6. SERVICE LEVELS     11  
 
    6.1     Service Levels     11  
 
    6.2     New Service Levels     11  
 
    6.3     Adjustment of Service Levels     11  
 
    6.4     Measurement and Monitoring Tools     12  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                      Page
 
                   
 
    6.5     Root-Cause Analysis     13  
 
    6.6     Continuous Improvement and Best Practices     13  
 
    6.7     Performance Credits     13  
 
    6.8     Deliverable Credits     14  
 
    6.9     Performance Information     14  
 
    6.10     Customer Satisfaction Surveys     14  
 
                    ARTICLE 7. TECHNOLOGY     14  
 
    7.1     Retained Systems and Retained Processes     15  
 
    7.2     Process and Technology Evolution     16  
 
                    ARTICLE 8. INTERNATIONAL SERVICES     17  
 
    8.1     Worldwide Agreement     17  
 
    8.2     Assignment     17  
 
    8.3     Local Country Agreements     17  
 
                    ARTICLE 9. CONTRACT ADMINISTRATION     17  
 
    9.1     Assigned Agreements     18  
 
    9.2     Assigned Agreement Invoices     18  
 
    9.3     Managed Agreements     18  
 
    9.4     Managed Agreement Invoices     18  
 
    9.5     Performance Under Managed Agreements     19  
 
                    ARTICLE 10. SERVICE LOCATIONS     19  
 
    10.1     Service Locations     19  
 
    10.2     Physical Safety and Security Procedures     19  
 
    10.3     Information Security     19  
 
                    ARTICLE 11. HUMAN RESOURCES     20  
 
    11.1     Human Resources     20  
 
                    ARTICLE 12. PROJECT STAFF     20  
 
    12.1     Project Staff Matters     20  
 
    12.2     Subcontractors     21  
 
    12.3     Conduct of Project Staff     21  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                      Page
 
                    ARTICLE 13. CONTINUED PROVISION OF SERVICES     22  
 
    13.1     Disaster Recovery Plan     22  
 
    13.2     Force Majeure     22  
 
    13.3     Alternate Source     23  
 
    13.4     No Payment for Unperformed Services     23  
 
    13.5     Allocation of Resources     23  
 
                    ARTICLE 14. DANA RESPONSIBILITIES     23  
 
    14.1     Dana Operational Responsibilities     23  
 
    14.2     Dana Resources     24  
 
    14.3     Management of Issues     25  
 
                    ARTICLE 15. FEES AND PAYMENT     25  
 
    15.1     Fees     25  
 
    15.2     Variable Fees     25  
 
    15.3     Invoices     26  
 
    15.4     INTENTIONALLY BLANK     26  
 
    15.5     Refundable Items; Prepaid Expenses     26  
 
    15.6     Adjustments to Fees     26  
 
    15.7     Expenses     26  
 
    15.8     Disputed Charges     26  
 
    15.9     Rights of Set-Off     27  
 
    15.10     Unused Credits     27  
 
    15.11     Benchmarking     27  
 
    15.12     Unforeseen Technology Improvements     30  
 
    15.13     Gainsharing     30  
 
                    ARTICLE 16. TAXES     31  
 
                    ARTICLE 17. AUDITS     31  
 
    17.1     Service Audits     32  
 
    17.2     Fees Audits     33  
 
    17.3     Service Provider Audits     33  
 
    17.4     Record Retention     33  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                      Page
 
                   
 
    17.5     Facilities     33  
 
    17.6     General     33  
 
                    ARTICLE 18. RELATIONSHIP MANAGEMENT     34  
 
    18.1     Governance Guidelines and Principles     34  
 
    18.2     Responsibilities     34  
 
    18.3     Dana Appointments     34  
 
    18.4     Service Provider Appointments     34  
 
    18.5     Role of Relationship Managers     34  
 
    18.6     Senior Executives     35  
 
    18.7     Escalation Procedure for Relationship Issues     35  
 
    18.8     Executive Level Meeting     35  
 
    18.9     Quarterly Budgeting     35  
 
    18.10     Aligning Project Staff with Dana Objectives     35  
 
    18.11     Continuity of Services     36  
 
                    ARTICLE 19. CONTRACT MANAGEMENT     36  
 
    19.1     Policies and Procedures Manual     36  
 
    19.2     Change Control Procedures     36  
 
                    ARTICLE 20. PROPRIETARY RIGHTS     36  
 
    20.1     Dana Software and Dana Tools     36  
 
    20.2     Service Provider Software and Tools     37  
 
    20.3     Work Product     38  
 
    20.4     Interface Information     39  
 
    20.5     Residual Information     39  
 
                    ARTICLE 21. DATA     39  
 
    21.1     Ownership of Dana Data     39  
 
    21.2     Return of Data     39  
 
                    ARTICLE 22. CONFIDENTIALITY     39  
 
    22.1     Use and Disclosure     39  
 
    22.2     Required Disclosure     40  
 
    22.3     Unauthorized Acts     40  

-iv-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                      Page
 
                   
 
    22.4     Return of Confidential Information     40  
 
    22.5     Business Associate Agreement     41  
 
    22.6     Data Protection Laws     41  
 
                    ARTICLE 23. REPRESENTATIONS AND WARRANTIES     42  
 
    23.1     By Dana     42  
 
    23.2     By Service Provider     43  
 
    23.3     DISCLAIMER     43  
 
                    ARTICLE 24. ADDITIONAL COVENANTS     44  
 
    24.1     By Dana     44  
 
    24.2     By Service Provider     45  
 
    24.3     Changes in Laws     47  
 
                    ARTICLE 25. TERMINATION     47  
 
    25.1     Termination for Convenience     47  
 
    25.2     Termination for Change in Control of Dana     47  
 
    25.3     Termination for Change in Control of Service Provider     47  
 
    25.4     Termination by Dana for Cause     48  
 
    25.5     Termination for Failure to Complete Transformation     48  
 
    25.6     Service Level Termination Event     48  
 
    25.7     Termination for Failure to Provide Adequate Assurance of Due
Performance     48  
 
    25.8     Termination by Service Provider for Cause     48  
 
    25.9     Termination for Insolvency Event     49  
 
    25.10     Termination for Failure to Maintain Adequate Controls     49  
 
    25.11     Other Terminations     49  
 
                    ARTICLE 26. TERMINATION FEES     49  
 
    26.1     Termination Fees     49  
 
                    ARTICLE 27. TERMINATION ASSISTANCE     49  
 
    27.1     Termination Assistance Services     49  
 
    27.2     Exit Rights     51  
 
    27.3     Right to Hire Project Staff     52  

-v-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                      Page
 
                   
 
    27.4     Termination Assistance upon Change in Services Volumes or
Insourcing or Resourcing     52  
 
    27.5     Injunctive Relief     52  
 
                    ARTICLE 28. INDEMNITIES     52  
 
    28.1     Indemnities by Dana     52  
 
    28.2     Indemnities by Service Provider     54  
 
    28.3     Indemnification Procedures     56  
 
    28.4     Injunctions Affecting Services     57  
 
                    ARTICLE 29. DAMAGES     57  
 
    29.1     Direct Damages     57  
 
    29.2     Consequential Damages     57  
 
    29.3     Exceptions     58  
 
    29.4     Interpretation of Cap     59  
 
    29.5     Injunctive Relief     59  
 
                    ARTICLE 30. INSURANCE     59  
 
    30.1     Insurance     59  
 
    30.2     Period of Insurance     60  
 
    30.3     Insurance Documentation     61  
 
    30.4     Risk of Loss     61  
 
    30.5     Deductibles or Self Insurance     61  
 
                    ARTICLE 31. MISCELLANEOUS PROVISIONS     61  
 
    31.1     Assignment     61  
 
    31.2     Notices     61  
 
    31.3     Counterparts     62  
 
    31.4     Relationship     62  
 
    31.5     Consents, Approvals and Requests     62  
 
    31.6     Waivers     63  
 
    31.7     Remedies Cumulative     63  
 
    31.8     Amendments     63  
 
    31.9     Survival     63  

-vi-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                      Page
 
                   
 
    31.10     Third Party Beneficiaries     63  
 
    31.11     Covenant of Further Assurances     63  
 
    31.12     Negotiated Terms     63  
 
    31.13     Export     63  
 
    31.14     Non-Solicitation     63  
 
    31.15     Conflict of Interest     64  
 
    31.16     Publicity     64  
 
    31.17     Liens     64  
 
                    ARTICLE 32. CONSTRUCTION     64  
 
    32.1     Background     64  
 
    32.2     Incorporation and References     64  
 
    32.3     Headings     65  
 
    32.4     Severability     65  
 
    32.5     Sole and Exclusive Venue     65  
 
    32.6     Section 365(n)     65  
 
    32.7     Governing Law     65  
 
    32.8     Waiver of Jury Trial     66  
 
    32.9     Entire Agreement     66  
 
    32.10     Interpretation Consistent with Law; Conflicts     66  

-vii-



--------------------------------------------------------------------------------



 



 

***   indicates where a confidential portion has been omitted and filed
separately with the Commission

SCHEDULES

     
Schedule 1
  — Definitions
Schedule 2
  — Statement of Work
Schedule 3
  — Transformation
Schedule 4
  — Governance
Schedule 5
  — Service Levels and Performance Credits
Schedule 6
  — Fees
Schedule 7
  — Reports
Schedule 8
  — Dana Operational Responsibilities and Resources
Schedule 9
  — Outline of Policies and Procedures Manual
Schedule 10
  — Existing Projects
Schedule 11
  — Approved Subcontractors
Schedule 12
  — Service Locations
Schedule 13
  — Form of Confidentiality Agreement
Schedule 14
  — Dana Information Security Requirements
Schedule 15
  — Dana Technology Standards
Schedule 16
  — Software and Tools
Schedule 17
  — Business Associate Agreement
Schedule 18
  — Human Resources
Schedule 19
  — Dana Policies and Procedures
Schedule 20
  — Disaster Recovery and Business Continuity Requirements
Schedule 21
  — Customer Satisfaction Surveys
Schedule 22
  — Form of Work Order
Schedule 23
  — Assigned Agreements and Managed Agreements
Schedule 24
  — Benchmarkers

viii



--------------------------------------------------------------------------------



 



*** indicates where a confidential portion has been omitted and filed separately
with the Commission
HUMAN RESOURCES MANAGEMENT AND ADMINISTRATION
MASTER SERVICES AGREEMENT
     This Human Resources Management and Administration Master Services
Agreement, dated March 31, 2005 (the “Effective Date”), is between Dana
Corporation (“Dana”) and International Business Machines Corporation (“Service
Provider”).
     This Agreement has been amended and restated as of September 30, 2007 (the
“Restatement Date”), and all prior versions of the Agreement are superseded by,
and integrated in, this version of the Agreement.
     The Parties acknowledge that the changes to the Agreement set forth in the
First Amendment to the Human Resource Management and Administration Master
Services Agreement Between Dana Corporation and International Business Machines
Corporation, dated as of November 23, 2005, the Second Amendment to the Human
Resource Management and Administration Master Services Agreement Between Dana
Corporation and International Business Machines Corporation, dated as of
November 30, 2005, and the Third Amendment to the Human Resource Management and
Administration Master Services Agreement Between Dana Corporation and
International Business Machines Corporation, dated as of December 5, 2005, have
been incorporated into this amended and restated Agreement as of the Restatement
Date and shall have no further force and effect.
     The Parties further acknowledge that the changes to the Agreement set forth
in the Fourth Amendment to the Human Resource Management and Administration
Master Services Agreement Between Dana Corporation and International Business
Machines Corporation, dated September 29, 2006, Change 1 to Fourth Amendment to
the Human Resource Management and Administration Master Services Agreement
Between Dana Corporation and International Business Machines Corporation, dated
March 14, 2007, Omnibus Amendment to (1) The Human Resource Management and
Administration Master Services Agreement Between Dana Corporation and
International Business Machines Corporation and (2) Certain Local Country
Agreements, dated December 22, 2006, and Change 1 to the Omnibus Amendment to
(1) The Human Resource Management and Administration Master Services Agreement
Between Dana Corporation and International Business Machines Corporation and
(2) Certain Local Country Agreements, dated August 30, 2007, have also been
incorporated into this amended and restated Agreement as of the Restatement Date
and shall have no further force and effect.
BACKGROUND
Dana issued a Request for Proposal seeking a service provider or service
providers of human resources management and administration services and
conducted a competitive bid process for the provision of such services.
Dana and Service Provider assert that the goals and objectives of this Agreement
are to:

  (A)   provide first class human resource management and administration to
Dana’s current and former employees, managers and business partners;

Page 1



--------------------------------------------------------------------------------



 



*** indicates where a confidential portion has been omitted and filed separately
with the Commission

  (B)   deliver economic value to Dana through innovative, efficient and
effective service delivery;     (C)   achieve cost reductions with respect to
Dana’s human resource operations through process transformation and
standardization;     (D)   provide human resource management and administration
services that enable Dana to attract, develop and retain best talent;     (E)  
deliver services at a cost, for a price, and at a standard that is competitive
with other providers of human resource management and administration services in
the market;     (F)   provide service that is customer-focused and reflects
Dana’s business imperatives;     (G)   allow Dana to acquire services with
flexibility that is consistent with Dana’s changing business needs while
minimizing the operational risk to which Dana and Service Provider are exposed;
    (H)   proactively work to reduce human resource management and
administration costs and increase efficiency; and     (I)   ensure a smooth,
efficient and timely transition from Dana’s internal Human Resources Department
without materially disrupting Dana’s business operations.

Based on these goals and objectives, Dana has agreed to engage Service Provider,
and Service Provider has agreed to be engaged, as a provider of human resource
management and administration services to Dana.
Dana will acquire services from Service Provider and Service Provider will
provide those services on the terms set forth in this Agreement.
ARTICLE 1. DEFINITIONS
Capitalized terms used in this Agreement have the meanings set forth in
Schedule 1 (Definitions).
ARTICLE 2. TERM

2.1   Initial Term. The initial term of this Agreement (the “Initial Term”) will
commence on the Effective Date and, unless this Agreement is earlier terminated
in accordance with its terms or extended under Section 2.2, will expire at
11:59 p.m. Eastern Time on December 31, 2012 (the “Initial Agreement Expiration
Date”).

2.2   First Extension Period. Twelve months before the Initial Agreement
Expiration Date, Service Provider will present Dana with a written proposal
setting forth terms and conditions on which Service Provider proposes to
continue providing the Services for an additional period. If the Parties are
unable to agree upon the terms and conditions for the

Page 2



--------------------------------------------------------------------------------



 



*** indicates where a confidential portion has been omitted and filed separately
with the Commission

    renewal of this Agreement after the Initial Term, Dana may, by notifying
Service Provider in writing no later than 30 days before the Initial Agreement
Expiration Date, elect to extend the effectiveness of this Agreement, for a
period of time designated by Dana that will not exceed twelve months from the
Initial Agreement Expiration Date (the “First Extension Period”), which renewal
will be at the then current terms and conditions, including pricing. If Dana
does not elect to extend this Agreement under this Section, then this Agreement
will expire at the end of the Initial Term.

2.3   Second Extension Period. Six months before the end of the First Extension
Period, Service Provider will present Dana with a written proposal setting forth
terms and conditions on which Service Provider proposes to continue providing
the Services for an additional period. If the Parties are unable to agree upon
the terms and conditions for the renewal of this Agreement after the First
Extension Period, Dana may, by notifying Service Provider in writing no later
than 30 days before the end of the First Extension Period, elect to extend the
effectiveness of this Agreement, for a period of time designated by Dana that
will not exceed twelve months from the end of the First Extension Period (such
period, together with the First Extension Period, the “Extension Periods”),
which renewal will be at the then current terms and conditions, including
pricing. If Dana does not elect to extend this Agreement under this Section,
then this Agreement will expire at the end of the First Extension Period.

2.4   Term. The “Term” of this Agreement consists of the Initial Term and all
Extension Periods. The Termination Assistance Period may extend beyond the Term
as set forth in Article 27.

ARTICLE 3. SERVICES GENERALLY

3.1   Scope of Services. Service Provider will provide the following services to
the Dana Group Companies, as the Dana Group Companies may evolve during the Term
and as such services may be supplemented, enhanced, modified or replaced
(collectively, the “Services”):

  (A)   the human resource management and administration services, functions and
responsibilities set forth in this Agreement, in Schedule 2 (Statement of Work),
as complemented by the Base Case defined therein, and in the other Schedules to
this Agreement;     (B)   services, functions and responsibilities reasonably
related to the Services identified in subsection (A) above and routinely
performed by the Affected Employees and any other Dana personnel and contractors
who are transitioned to Service Provider, displaced or whose functions were
displaced as a result of this Agreement, even if not specifically described in
this Agreement;

  (C)   human resource management and administration services, functions and
responsibilities that are of a nature and type that, within a company in the
automotive industry, would ordinarily be performed by the organization or the

Page 3



--------------------------------------------------------------------------------



 



*** indicates where a confidential portion has been omitted and filed separately
with the Commission

      part of the organization performing services similar to those specifically
described in this Agreement, even if not specifically described in this
Agreement;

  (D)   Transformation Services;     (E)   services, functions and
responsibilities identified in Work Orders adopted by the Parties for Projects
undertaken under this Agreement;     (F)   New Services upon Dana’s approval of
Service Provider’s New Services Schedule;     (G)   Technology Evolution;    
(H)   Termination Assistance Services; and     (I)   services, functions and
responsibilities not specifically described in this Agreement, the Schedules,
any New Service Schedule or any Work Order, but that are required for the proper
performance and delivery, or are an inherent part, of the services, functions or
responsibilities specifically described in such documents.

3.2   Dana Group.

  (A)   Service Provider will provide the Services to (1) Dana and any other
member of the Dana Group Companies designated by Dana, irrespective of Dana’s
corporate structure and (2) any New Entity as directed by Dana under subsection
(B) of this Section. Service Provider will provide the Services to such
authorized users at the sites at which such entities operate as of the Effective
Date and any additional sites that Dana may request during the Term. Fees for
Services at any such new sites will be as set forth in Schedule 6 (Fees), unless
a material cost differential justifies specific alternative rates or charges.  
  (B)   If as a result of a Restructure or otherwise an entity that is not a
Dana Group Company (a “New Entity”) is acquired by Dana or acquires or becomes
responsible for some of the business, assets, operations or management of a Dana
Group Company, then, at Dana’s discretion and in accordance with its directions,
Service Provider will provide the Services to the New Entity. In such
directions, Dana may require Service Provider to provide the Services to a New
Entity under this Agreement or, provided that the party to such separate
agreement with Service Provider is a creditworthy entity, under a separate
agreement on the same terms. A party will be a creditworthy entity if such party
meets Service Provider’s then current generally applicable requirements for
outsourcing customer credit worthiness or if such party’s credit rating is
substantially comparable with or better than Dana’s credit rating as of the
Effective Date. If the Services are provided under a separate agreement, Dana
will have no obligation to pay, or guarantee the payment of, any fees in
relation to those Services provided to the New Entity. The Services provided to
the Dana Group Companies or any New Entity under a separate agreement will be
included in the calculation of actual

Page 4



--------------------------------------------------------------------------------



 



*** indicates where a confidential portion has been omitted and filed separately
with the Commission

      service volumes, if any, under this Agreement. For the avoidance of doubt,
Dana has no obligation to obtain Services from Service Provider with respect to
any New Entity.

  (C)   If a Restructure includes the divestiture of an entity, a business unit
or assets of Dana, Service Provider will, at Dana’s request, for a period of up
to 18 months from the effective date of such Restructure, continue to provide
the Services to such divested entity or business unit, or to the purchaser of
such assets, at the applicable Fees then in effect; provided that Dana or the
entity, unit or purchaser agrees to be responsible for the payment of such Fees.
If Service Provider is requested to continue to provide the Services pursuant
the foregoing sentence, Service Provider will, at Dana’s request, enter into
good faith negotiations with such entity, unit or purchaser with respect to an
agreement regarding the payment of such Fees     (D)   Service Provider will, at
no additional cost to Dana (to the extent such assistance and information can be
provided using the personnel resources Service Provider is then using to provide
the Services without adversely affecting its ability to provide the Services and
meet the Service Levels), provide to Dana all reasonable assistance and
information as may be necessary, in the opinion of Dana, where Dana indicates
that it is considering or intends a Restructure, including:

  (1)   responding promptly to requests for information relating to the Services
and Fees for the Services;     (2)   if requested by Dana, assisting in
discussions with third parties relating to any equipment, licenses or contracts
relevant to the proposed New Entity;     (3)   providing acquisition support
(including assessments, transition planning and migration support);     (4)  
cooperating in good faith with Dana in relation to the Restructure;     (5)  
providing any Termination Assistance Services that may be necessary in the
circumstances in accordance with Article 27; and     (6)   such other assistance
as may be necessary or reasonable at the time.

3.3   Right to Change Service Volumes; Variable Fees.

  (A)   During the Term and the Termination Assistance Period, Dana may from
time to time increase or decrease service volumes within the Services, including
by adding or removing members of the Dana Group Companies or locations, by
giving Service Provider ten days’ notice thereof. Such change in Services
volumes will be handled in accordance with the Additional Resource Charge and
Reduced Resource Charge methodology, and Minimum Revenue Commitment requirement
as set forth in Section 3.5(C) and Schedule 6 (Fees). Such notice provision does

Page 5



--------------------------------------------------------------------------------



 



*** indicates where a confidential portion has been omitted and filed separately
with the Commission

      not apply to ordinary fluctuations in service volumes in the normal course
of business.

  (B)   To the extent that such increased or decreased service volumes are
within the Services and parameters associated with Variable Fees, then the Fees
for such Services will be adjusted in accordance with the Variable Fees defined
in Schedule 6 (Fees).

3.4   Governmental Approvals and Consents.

  (A)   Service Provider will, at its own expense, (1) obtain and maintain all
Service Provider Governmental Approvals, (2) obtain, maintain and comply all of
the Service Provider Consents and (3) adhere to Dana’s instructions in order to
comply with the Dana Consents.     (B)   Dana will, at its own expense,
(1) obtain and maintain all Dana Governmental Approvals and (2) obtain, maintain
and comply with the Dana Consents.     (C)   Each Party will cooperate with the
other Party, as requested, in the other Party’s obtaining Governmental Approvals
and Consents that such other Party is required to obtain under this Section.

3.5   No Exclusivity; Insourcing.

  (A)   Nothing in this Agreement requires Dana to purchase any of the Services
from Service Provider. Dana may obtain services similar to the Services from a
third party or third parties in Dana’s sole discretion or perform such Services
internally subject to the Minimum Revenue Commitment set forth in Section 3.5(C)
and Schedule 6 (Fees).     (B)   Dana will not be obligated to obtain any of the
Services from Service Provider with respect to any additional entity or business
unit, including an entity or business unit acquired by Dana. However, Dana will
have the option to direct Service Provider to provide Services under and in
accordance with the terms of this Agreement with respect to any such additional
entity or business unit and such Services will be chargeable in accordance with
Schedule 6 (Fees). If such additional entity or business unit has an agreement
with Service Provider for human resource management or administration services
at the time of such acquisition, Service Provider will not impose any
termination fees on Dana or such entity in connection with the termination of
such agreement but will add any remaining termination fees under such agreement
to the applicable years of Termination Fees under this Agreement.

  (C)   Upon at least 45 days’ notice to Service Provider, Dana may insource or
obtain from a third party any portion of the Services. No termination fee will
be payable by Dana in connection with any insourcing or resourcing under this
subsection provided such action does not reduce Service Provider’s anticipated
revenue under this Agreement below the Minimum Revenue Commitment defined in
Schedule 6

Page 6



--------------------------------------------------------------------------------



 



*** indicates where a confidential portion has been omitted and filed separately
with the Commission

      (Fees). Upon Dana’s exercise of any of its rights under this subsection,
the Fees will be adjusted in accordance with Schedule 6 (Fees), based upon the
scope of the Services Dana will continue to receive thereafter. This subsection
(C) does not apply to changes in service volumes that are governed by
Section 3.3. Furthermore, the notice requirement of this subsection does not
apply to changes in the Services during the Termination Assistance Period.

  (D)   Service Provider will provide Dana with information related to the
Services that Dana reasonably requests during the Term to enable Dana to draft a
request for proposal relating to the Services and to provide due diligence
information for recipients of such request for proposal, even if Service
Provider is not one of the recipients of the request for proposal. This
provision does not require Service Provider to disclose or permit disclosure of
any Service Provider Confidential Information to any Service Provider
Competitor.

3.6   Knowledge Sharing. At least once every Contract Year, or on request upon
at least 30 days’ prior notice from Dana, Service Provider will meet with
representatives of Dana in order to (A) explain how the Services are provided,
(B) explain how the Service Provider Systems work and should be operated and
(C) provide such training and documentation as Dana may require for Dana to
(1) provide services that interact with or interface with the Services and
(2) understand and operate the Service Provider Systems and understand and
provide the Services after the expiration or termination of this Agreement.

3.7   Compliance with Internal IT Standards. Service Provider will comply with
Dana’s information management technical architecture and product standards, as
such may be modified by Dana from time to time during the Term. Dana’s
information management technical architecture and product standards are, as of
the Effective Date, as set forth in Schedule 15 (Dana Technology Standards).
Dana remains responsible for promulgation, interpretation and distribution of
the Dana Technology Standards.

3.8   Reports. Service Provider will provide to Dana, in a form acceptable to
Dana, the reports set forth in Schedule 7 (Reports), including appropriate and
accurate asset inventory capture and management reports.

3.9   Procurement. At Dana’s request and in accordance with the Policies and
Procedures Manual, Service Provider will obtain on behalf of Dana equipment,
software and services to be used by Dana in connection with its receipt or use
of the Services. Dana will pay to Service Provider, or the third-party supplier,
lessor or licensor, as applicable, the purchase price, leasing fees or license
fees, as applicable, due for such equipment, software or services.

ARTICLE 4.TRANSFORMATION SERVICES

4.1   Transformation Services.

  (A)   Beginning on the Effective Date, Service Provider will perform all
functions and services (except those responsibilities designated as Dana
responsibilities in Schedule 3 (Transformation)) (the “Transformation Services”)
necessary to

Page 7



--------------------------------------------------------------------------------



 



*** indicates where a confidential portion has been omitted and filed separately
with the Commission

      accomplish the migration of Dana’s human resource management and
administration operations and capabilities from Dana to Service Provider, and
thereafter to undertake the transformation of such human resource management and
administration processes and systems, as described in Schedule 3
(Transformation) (the “Transformation”).

  (B)   The Transformation will be implemented in staggered phases with
overlapping timeframes as to each of the Service function groups or geographic
areas specified in Schedule 3 (Transformation) (each group or area, a “Phased
Service Component”). The Transformation of each Phased Service Component will be
completed on or before the date set forth for each such Phased Service Component
in Schedule 3 (Transformation) (each, a “Transformation Date”). Dana will
perform those responsibilities designated as Dana responsibilities in Schedule 3
(Transformation) in accordance with the Transformation Plan.     (C)   Service
Provider will perform the Transformation Services in accordance with Schedule 3
(Transformation) without causing a material disruption to Dana’s business.    
(D)   Until the completion of the Transformation Services, each Party will
update the other Party regarding the status of the Transformation Services as
often as may be reasonably requested by such other Party, but in any event no
less frequently than weekly.

4.2   Completion and Acceptance of Transformation Services.

  (A)   The Transformation of each Phased Service Component will not be complete
until Service Provider has successfully completed the Transformation Services
applicable to such Phased Service Component (in accordance with the process set
forth in the Transformation Plan) and acceptance takes place in accordance with
this Section.     (B)   Subject to the Change Control Procedures, from time to
time, Dana may postpone the Transformation Date for one or more Phased Service
Components or change the order of implementation of the Phased Service
Components. Any such Change requested by Dana will not affect Dana’s right to
Deliverable Credits or prejudice Dana’s right to seek other remedies that have
accrued as of the date of the Change request. At the time any such Change is
reviewed in accordance with the Change Control Procedures, the financial impacts
of the proposed Change will be reviewed and assessed as contemplated by the
Change Control Procedures.

  (C)   Upon successful completion of the Transformation as to each of the
Phased Service Components (i.e., the completion of the last milestone in the
Transformation Plan for such Phased Service Component), Service Provider will
convene a meeting with the Dana Relationship Manager in which the Service
Provider Relationship Manager will present in person to the Dana Relationship
Manager notice of successful completion of the Transformation as to such Phased

Page 8



--------------------------------------------------------------------------------



 



*** indicates where a confidential portion has been omitted and filed separately
with the Commission

      Service Component as specified in the Transformation Plan. Dana will,
within 10 business days after presentation of such notice, notify Service
Provider whether it accepts or rejects such Transformation Services as complete.
If Dana does not notify Service Provider within such 10-day period, the
Transformation will be deemed complete as to such Phased Service Component the
day after such 10-business-day period has expired.

  (D)   If Service Provider has not successfully completed the Transformation of
a Phased Service Component by the Transformation Date specified therefor in the
Transformation Plan, without affecting Dana’s right to Deliverable Credits or
prejudicing Dana’s right to seek other remedies, Dana may:

  (1)   postpone the applicable Transformation Date, in which case (a) Service
Provider will submit a plan to Dana for Dana’s approval that sets forth how and
when Transformation of any incomplete parts of the Phased Service Component will
be completed and (b) once Dana has approved the plan, Service Provider will
execute such Transformation in accordance with the plan; or     (2)   notify
Service Provider that Dana accepts the Transformation of such Phased Service
Component as complete.

ARTICLE 5. PROJECTS AND NEW SERVICES

5.1   Existing Projects. Service Provider will perform each Project set forth in
Schedule 10 (Existing Projects), completing all Project Milestones and providing
all Deliverables in accordance with the applicable Work Order. If the Fees for
any such existing Project are based on time and materials, then the Project
rates set forth in Schedule 6 (Fees) will apply to such Project.

5.2   Projects. From time to time during the Term, Dana may engage Service
Provider to perform a Project in accordance with the Project work order set
forth in Schedule 22 (Form of Work Order). Service Provider will comply with
Schedule 4 (Governance) and perform each Project, complete all Project
Milestones and provide all Deliverables in accordance with the Work Order.

5.3   New Services.

  (A)   From time to time during the Term, Dana may wish to add one or more
ongoing New Services (contrasted with Projects, which are non-recurring) to the
scope of the Services. Dana will provide Service Provider with a description of
such New Service setting forth the services, functions and responsibilities
constituting the New Service.     (B)   Service Provider will prepare a proposal
to Dana setting forth:

  (1)   how it would perform the New Service;

Page 9



--------------------------------------------------------------------------------



 



*** indicates where a confidential portion has been omitted and filed separately
with the Commission



  (2)   the Fees for the New Service, including terms and conditions regarding
any Variable Fees;     (3)   when appropriate, a transition plan, including a
schedule for commencing the New Service;     (4)   New Service Levels and
Performance Credits (unless Service Provider demonstrates to Dana’s reasonable
satisfaction that Performance Credits should not be applicable) for the New
Service;     (5)   Key Personnel (unless Service Provider demonstrates to Dana’s
reasonable satisfaction that additional Key Personnel are not necessary) for the
New Service;     (6)   when appropriate, a resource model for the New Service;  
  (7)   when appropriate, a description of any new Software or Equipment to be
provided by Service Provider in connection with the New Service;     (8)   when
appropriate, the Software and Equipment and run-time requirements necessary to
develop and operate any new Software;     (9)   a description of the human
resources necessary to provide the New Service;     (10)   when appropriate, a
list of any existing Software or Equipment included in or to be used in
connection with the New Service;     (11)   when appropriate, acceptance test
criteria and procedures for any new Software or any products, packages or
components of the New Service;     (12)   an outline of a Disengagement Plan for
the New Service, or an update or supplement to the then current Disengagement
Plan for the Services, which will be prepared following the procedures set forth
in Section 27.1;     (13)   when appropriate, a plan to update or supplement to
the then current disaster recovery plan and Policies and Procedures Manual for
the New Service; and     (14)   any other information related to the New Service
requested by Dana.

  (C)   Pricing of a New Service will be agreed and will be consistent with the
then current mechanisms in this Agreement. In any event, Service Provider’s
pricing of the New Service will be no more than the fees Service Provider
generally charges similar customers for similar services. The price for such New
Service will also take into account resources and expenses of Service Provider
for then-existing Services that would no longer be required if the New Service
were implemented.

Page 10



--------------------------------------------------------------------------------



 



*** indicates where a confidential portion has been omitted and filed separately
with the Commission



  (D)   Dana will review Service Provider’s proposal and may request changes.
Service Provider will consider and the Parties will negotiate in good faith any
such requested changes. Once the proposal is agreed, Dana will prepare a New
Service Schedule incorporating the agreed proposal.     (E)   Once both Parties
agree upon the New Service Schedule, the New Service will form part of the
Services and the New Service Schedule will be added to this Agreement.     (F)  
Dana will not be obligated to pay for any New Service or any other service that
falls outside the scope of this Section unless Dana has approved the service in
accordance with this Section.

5.4   Third Party Services. Notwithstanding any request made to Service Provider
by Dana under Section 5.2 or Section 5.3 or any other provision in this
Agreement, Dana may contract with a third party to perform any Project or New
Service. Upon Dana’s request, Service Provider will assist Dana in identifying
qualified third-party service providers to provide such Project or New Service,
if Service Provider is unwilling or unable to provide such Project or New
Service.

5.5   Cooperation. To the extent that Dana performs any services itself or
retains a third party to do so, Service Provider will, to the extent reasonably
necessary for Dana or such third party to perform such services or to interface
with the Services and, if such third party will have access to Confidential
Information of Service Provider, subject to such third party executing a
confidentiality agreement in the form set forth in Schedule 13 (Form of
Confidentiality Agreement):

  (A)   cooperate with third parties and Dana, including by providing access to
design characteristics of Software and Equipment and related data to the extent
required to facilitate interoperability;     (B)   provide any information
regarding the operating environment, system constraints, protocol, interfaces,
architecture and other operating parameters reasonably required by Dana or the
third party to perform the services;     (C)   provide any reasonable interface
resources (including Equipment or Software) necessary to enable Equipment to
interface or be compatible with the Retained Systems;     (D)   use commercially
reasonable efforts to ensure that there is no degradation in the provision of
the Services caused by adjustments made by Service Provider transferring
services to a third party or to Dana; and     (E)   agree on procedures with
Dana and any third parties providing services to Dana for the division of
responsibilities in relation to services and functions that may overlap between
Service Provider and the third party.

Page 11



--------------------------------------------------------------------------------



 



*** indicates where a confidential portion has been omitted and filed separately
with the Commission



Service Provider will provide such cooperation, information and resources at no
additional cost to Dana, unless Service Provider notifies Dana, in advance, that
it cannot perform such functions using the personnel resources Service Provider
is then using to provide the Services without adversely affecting its ability to
provide the Services and meet the Service Levels.
ARTICLE 6. SERVICE LEVELS

6.1   Service Levels. Service Provider will perform the Services in accordance
with the Service Levels set forth in Schedule 5 (Service Levels and Performance
Credits). Service Provider will provide all Services without expressly defined
Service Levels at service levels that equal or exceed the level of service being
provided by Dana before the Commencement Date.

6.2   New Service Levels. Service Provider will perform any New Service in
accordance with the New Service Levels applicable to such New Service.

6.3   Adjustment of Service Levels.

  (A)   The Lead Executive Team (1) will review the Service Levels for the
preceding 12 months during the last calendar quarter of every Contract Year and
(2) with respect to those Service Levels that require periodic adjustment under
Schedule 5 (Service Levels and Performance Credits) or the applicable New
Service Schedule or Work Order or are no longer appropriate because of an
increase, decrease or change to the Services, will adjust the Service Levels for
the subsequent Contract Year in accordance with Schedule 5 (Service Levels and
Performance Credits). In addition, either Party may, at any time upon notice to
the other Party, initiate negotiations to review and, upon agreement by the Lead
Executive Team, adjust a Service Level that such Party in good faith believes is
inappropriate at the time.     (B)   Dana may, from time to time, in accordance
with Schedule 5 (Service Levels and Performance Credits), change the Service
Levels to reflect its changing business needs, including adding or removing a
Service Level. If Service Provider can demonstrate to Dana’s reasonable
satisfaction that such new Service Level will materially increase Service
Provider’s cost of performing the Services in accordance with the new Service
Level, Dana may only add that new Service Level if:

  (1)   Service Provider agrees; or     (2)   Service Provider does not agree,
but:

  (a)   Dana removes an existing Service Level at the same time as introducing
the new Service Level and the Parties agree that the aggregate cost of providing
the Services in accordance with the new Service Level plus the cost of measuring
and reporting on such new Service Level is not materially higher than the
aggregate cost of providing the Services under the existing Service Level

Page 12



--------------------------------------------------------------------------------



 



*** indicates where a confidential portion has been omitted and filed separately
with the Commission

      plus the cost of measuring and reporting on the existing Service Level; or

  (b)   Dana agrees to pay Service Provider for its incremental cost of
providing the Services under the new Service Level plus the cost of measuring
and reporting on the new Service Level.

Any disputes about such incremental cost will be subject to the dispute
resolution provisions of Schedule 4 (Governance) and this Agreement.

6.4   Measurement and Monitoring Tools.

  (A)   As of each Transformation Date (or other date specified in Schedule 5
(Service Levels and Performance Credits) with respect to any Service Level),
Service Provider will implement the measurement and monitoring tools and
procedures required to measure and report (as contemplated by Schedule 5
(Service Levels and Performance Credits)) Service Provider’s performance of the
Services against the applicable Service Levels. Such measurement and monitoring
and procedures will (1) permit reporting at a level of detail specified by Dana
that is sufficient to verify compliance with the Service Levels and (2) be
subject to audit by Dana or its designee.     (B)   Service Provider will
provide Dana with on-line access to such measurement and monitoring tools and
information, so that Dana is able to access the same information as soon as it
is available on-line to Service Provider.     (C)   In addition to on-line
access to such measurement and monitoring tools and information, Service
Provider will provide Dana with periodic reports on Service Provider’s
compliance with the Service Levels as set forth in Schedule 5 (Service Levels
and Performance Credits).     (D)   In addition to on-line access to such
measurement and monitoring tools and information and such periodic reports,
Service Provider will provide Dana and its designees access to and information
concerning such measurement and monitoring tools and procedures upon request,
for inspection and verification purposes.

6.5   Root-Cause Analysis.

  (A)   With respect to Service Provider’s failure to provide the Services in
accordance with the Service Levels, Service Provider will (1) promptly
investigate, perform a root cause analysis on the failure in accordance with
Schedule 4 (Governance), identify the problem causing the failure and report to
Dana, (2) correct the problem as soon as practicable and resume meeting the
Service Levels, (3) advise Dana of the status of the problem at stages
determined by Dana and (4) demonstrate to Dana that all reasonable action has
been taken to prevent any recurrence of such default or failure.

Page 13



--------------------------------------------------------------------------------



 



*** indicates where a confidential portion has been omitted and filed separately
with the Commission



  (B)   Service Provider will, at any time at which Service Provider anticipates
that it will fail to meet a Service Level, advise Dana of the status of the
problem at time intervals determined by Dana.

6.6   Continuous Improvement and Best Practices. Service Provider will, on a
continuous basis, identify ways to improve the Service Levels. Service Provider
will, from time to time, include updates with respect to such improvements in
the reports provided to Dana under Section 3.8.

6.7   Performance Credits.

  (A)   In the event of a failure to provide the Services in accordance with the
applicable Critical Service Levels, Service Provider will incur the Performance
Credits identified in and according to the terms set forth in Schedule 5
(Service Levels and Performance Credits) or a New Service Schedule.     (B)  
Performance Credits will be allocated among the Critical Service Levels and
calculated in accordance with the procedure set forth in Schedule 5 (Service
Levels and Performance Credits). Dana may from time to time reallocate the
Performance Credit percentages assigned to the Critical Service Levels as set
forth in Schedule 5 (Service Levels and Performance Credits).     (C)   The
Performance Credits will not limit Dana’s right to recover, in accordance with
this Agreement, other damages incurred by Dana as a result of a Service Level
failure.     (D)   In addition to Dana’s right to receive Performance Credits
and any damages to which Dana may be entitled for a Service Level default, Dana
may terminate this Agreement for certain Service Level defaults as set forth in
Section 25.6.     (E)   Nothing in this Section will be deemed to limit or
obviate Dana’s right to terminate this Agreement under Section 25.4.

6.8   Deliverable Credits.

  (A)   Deliverable Credits apply to those Critical Deliverables specified in
Schedule 5, Exhibit C, to this Agreement, as it may be amended by the Parties
from time to time.     (B)   Deliverable Credits for Critical Deliverables are
specified in Schedule 5, Exhibit C, to this Agreement or, in the case of
Projects, in the Work Order for the Project. Amounts for other Critical
Deliverables required during the Term will be agreed on a case-by-case basis.  
  (C)   A Deliverable Credit payable for a Critical Deliverable earned in a
particular month will be credited by Service Provider to Dana on the next
invoice.

Page 14



--------------------------------------------------------------------------------



 



*** indicates where a confidential portion has been omitted and filed separately
with the Commission



  (D)   Deliverable Credits will not limit Dana’s right to recover, in
accordance with this Agreement, other damages incurred by Dana as a result of
failure to provide Critical Deliverables that are subject to a Deliverable
Credit by the time or in the manner agreed.     (E)   Nothing in this Section
will be deemed to limit or obviate Dana’s right to terminate this Agreement
under Section 25.4.     (F)   In the event that Dana fails to fulfill any of the
responsibilities set forth in Schedule 8 (Dana Operational Responsibilities and
Resources), Schedule 3 (Transformation Plan), or to provide any Dana Resources,
and such failure is the direct cause of Service Provider’s inability to timely
deliver a Critical Deliverable, Service Provider will be excused from the
payment of any resulting Deliverable Credit(s), only for so long as such failure
remains the direct cause of such inability, provided that, the advance notice
procedures set forth in Section 14.3 of this Agreement have been timely followed
by Service Provider.

6.9   Performance Information. The raw data and detailed supporting information
and reports relating to Service Levels and performance (“Performance
Information”) will be Confidential Information of both Parties; provided that
Dana may disclose the Performance Information in connection with obtaining a
successor service provider for the Services and Service Provider may disclose
the Performance Information in a manner that, if aggregated with performance
information from its other customers, does not identify (or enable the
identification of) Dana as the recipient of the applicable Services. Service
Provider will provide material containing the Performance Information to Dana
promptly on request.

6.10   Customer Satisfaction Surveys. Service Provider will conduct customer
satisfaction surveys in accordance with this Section 6.10 and Schedule 21
(Customer Satisfaction Surveys).

  (A)   Service Provider will select an independent third party and finalize a
process for conducting customer satisfaction surveys, both subject to Dana’s
prior approval. The selected third party will conduct a baseline customer
satisfaction survey before December 31, 2005. A second survey will be conducted
by the selected third party no later than June 30, 2006 with annual surveys
thereafter every calendar fourth quarter starting with the fourth quarter of
2006, unless otherwise mutually agreed.     (B)   Additional customer
satisfaction measurements will be performed monthly. Measurement criteria and
reporting will be jointly developed and reported by IBM and Dana.     (C)  
Increasing measures of customer satisfaction will be used by Service Provider as
a key performance factor in determining the incentive compensation of Key
Personnel and such other Project Staff as Dana may reasonably request.

Page 15



--------------------------------------------------------------------------------



 



*** indicates where a confidential portion has been omitted and filed separately
with the Commission



  (D)   Service Provider will be responsible for all costs associated with
conducting customer satisfaction surveys under this Section 6.10 and Schedule 21
(Customer Satisfaction Surveys).

ARTICLE 7.TECHNOLOGY

7.1   Retained Systems and Retained Processes.

  (A)   Service Provider will use commercially reasonable efforts to ensure that
(1) in providing the Services it does not by any act or omission adversely
affect or alter the operation, functionality or technical environment of Dana’s
Retained Systems and Retained Processes without the consent of Dana; and
(2) Systems and processes used to provide the Services interface and integrate
with the current Retained Systems and Retained Processes as of the Effective
Date. Upon a change to the Retained Systems and Retained Processes, Service
Provider will make changes to its Systems and Services as necessary to maintain
such interfaces and integration at no additional charge unless Service Provider
notifies Dana, in advance, that it cannot make such changes using the personnel
resources Service Provider is then using to provide the Services without
adversely affecting its ability to provide the Services and meet the Service
Levels.     (B)   As necessary for Service Provider to perform the Services and
comply with its obligations under this Section, the Parties will cooperate in
good faith to keep each other informed about all aspects of the existing and
future Retained Systems and Retained Processes. Dana will provide documentation,
information and other cooperation regarding any existing and future Retained
Systems and Retained Processes, as reasonably necessary for Service Provider to
perform the Services and comply with this Section. Dana will also provide
training with respect to any Retained Systems and Retained Processes that are
proprietary to Dana as reasonably required by Service Provider to comply with
its obligations under this Section.     (C)   Service Provider will provide Dana
on request with services in relation to Retained Systems affected by the
Services, including liaising with Dana, its outsourcing partners or third
parties on the impact of any alterations to such Retained Systems and vice
versa.

7.2   Process and Technology Evolution.

  (A)   Service Provider acknowledges that Dana’s business model and the human
resource management and administration processes employed throughout the Dana
Group will continue to evolve over the Term and, at a minimum, the Parties will
collaborate to ensure that the technology used to perform the Services will
remain consistent with the Dana Group Companies’ then current business and human
resource objectives and competitive needs. Service Provider will refresh Service
Provider owned Equipment and Service Provider licensed Software, and Dana
licensed software for PeopleSoft from time to time during the Term as

Page 16



--------------------------------------------------------------------------------



 



*** indicates where a confidential portion has been omitted and filed separately
with the Commission

      necessary to maintain all applicable Service Levels. In addition, as part
of the Services, Service Provider will complete the installation and
implementation of PeopleSoft Version 8.9 as described in Schedule 3. In
addition, Service Provider will perform one additional technical upgrade to the
PeopleSoft software during the Term with the version specified by Dana. Service
Provider will give Dana reasonable prior notice of any significant changes
associated with refresh and Dana may waive any such changes that may involve
risk to Dana’s business, increased Fees or other costs to Dana.

  (B)   Service Provider will continually introduce and implement Technology
Evolution to improve the quality and cost effectiveness of the Services and to
keep pace with technological advancements or improvements throughout the Term,
which may include implementing proven technology or processes that Service
Provider is using in similar environments anywhere in the world or are
consistent with industry best practices. In implementing any new technology or
process under this subsection (B), Service Provider will obtain any Dana
approvals required by this Agreement.     (C)   Subject to any Dana approvals
required by this Agreement, Service Provider, without increasing the Fees, will
cause the Services to evolve and to be modified, enhanced, supplemented and
replaced as necessary for the Services to keep pace with improvements in
practices and methodologies for the delivery of human resource management and
administration services and to support Dana’s efforts to maintain
competitiveness in the markets in which it competes.     (D)   In addition to
Service Provider’s obligations under subsection (B) and subsection (C), Service
Provider will (1) monitor, analyze, and report to Dana annually on new
technologies, practices and methodologies and emerging trends in the field of
human resource management and administration services; (2) if requested by Dana,
demonstrate how Service Provider would integrate the new technologies, practices
or methodologies into the Services and what effect (if any) the integration
would have on the direction of Dana’s then current strategy; and (3) identify
and, with Dana’s approval, implement new technologies, practices and
methodologies that are intended (a) to improve the efficiency and effectiveness
of the Services (including cost savings), (b) to result in cost savings to the
Dana Group, (c) to enhance the Dana Group Companies’ ability to conduct their
business and serve their employees or (d) to achieve Dana’s business objectives
faster or more efficiently than the then current strategies.

ARTICLE 8. INTERNATIONAL SERVICES

8.1   Worldwide Agreement. In executing this Agreement Dana engages Service
Provider for the provision of Services within the United States and for the
benefit of selected non-US Affiliates of Dana. The Parties agree to cooperate in
good faith to effectuate any changes in terms necessary as a result of any
legally mandated consultation process with employees.

Page 17



--------------------------------------------------------------------------------



 



***   indicates where a confidential portion has been omitted and filed
separately with the Commission

8.2   Assignment. Either Party may assign its rights and delegate its
obligations under this Agreement, in whole or in part, to one or more Affiliates
without the consent of the other Party (each such Affiliate an “Assignee”),
provided that the assigning Party shall remain responsible to the other Party
for the assignee’s performance. The assigning Party shall provide the other with
prompt notice of such assignment. To the extent Service Provider assigns its
rights and delegates its obligations under the Agreement with respect to
Services performed in a specific country, such Affiliate may invoice Dana’s
local Affiliate for the Fees associated with the Services performed in that
country. Alternatively, Dana may direct such Assignee to send such invoice to a
designated Dana Affiliate in such country.

8.3   Local Country Agreements. In order to conform to Laws and practices
outside the United States, Dana or selected Dana Affiliates and Service Provider
or Affiliates of Service Provider will, prior to Service Provider providing any
Services in countries outside the United States, enter into mutually agreeable
local country agreements with respect to countries outside the United States
(each a “Local Country Agreement”). Each Local Country Agreement will contain,
as applicable:

  (A)   variations to the terms and conditions of this Agreement required by
Local Law;     (B)   human resource provisions required by Local Law or as a
result of a consultation process with employees concerning the transfer of
Transferred Employees to Service Provider; and     (C)   lists of Transferred
Employees to be transferred to Service Provider, Dana contracts to be assigned
to Service Provider or managed by Service Provider, variations in the scope of
Services or manner in which Services are provided, applicable billing practices
(which will otherwise be presumed to be between local Affiliates), and such
other matters as are agreed by the Parties.

ARTICLE 9. CONTRACT ADMINISTRATION

9.1   Assigned Agreements. The Assigned Agreements will be, as of the Effective
Date or such later date as may be specified for an Assigned Agreement in
Schedule 23 (Assigned Agreements and Managed Agreements) (the “Assigned
Agreement Effective Date”), assigned to Service Provider. Effective upon the
applicable Assigned Agreement Effective Date, Service Provider will assume all
responsibility for each Assigned Agreement. Dana will retain responsibility for
all obligations with respect to the Assigned Agreements before the applicable
Assigned Agreement Effective Date. From and after the applicable Assigned
Agreement Effective Date, Service Provider may, to the extent permitted by the
Assigned Agreements, renew, modify, terminate or cancel, or request or grant any
consents or waivers under, any such Assigned Agreements; provided that Service
Provider will remain responsible for all Services to Dana that are provided,
related to or supported by all such Assigned Agreements, regardless of any such
renewal, modification, termination, cancellation, consent or waiver. Any fees or
charges imposed upon Dana in connection with any modification, termination or
cancellation of, or

Page 18



--------------------------------------------------------------------------------



 



***   indicates where a confidential portion has been omitted and filed
separately with the Commission

consent or waiver under, the Assigned Agreements obtained or given after the
Assigned Agreement Effective Date will be paid by Service Provider.

9.2   Assigned Agreement Invoices. Service Provider will (1) pay the invoices
submitted by third parties in connection with the Assigned Agreements allocable
to the period commencing on the applicable Assigned Agreement Effective Date and
(2) be responsible for any late fees with respect to such third-party invoices
(except for periods before the Assigned Agreement Effective Date) unless, with
respect to any such invoice that Dana receives in a timely manner from a third
party, Dana fails to forward such invoice to Service Provider for payment within
a reasonable period of time before the date such invoice is due.

9.3   Managed Agreements. From and after the Effective Date or such later date
as may be specified for a Managed Agreement in Schedule 23 (Assigned Agreements
and Managed Agreements) (the “Managed Agreement Effective Date”), Service
Provider will, on behalf of Dana and Dana Affiliates, manage, administer and
maintain each Managed Agreement. Service Provider may not renew, modify,
terminate or cancel, or request or grant any consents or waivers under, any
Managed Agreements without the prior written consent of Dana. Any fees or
charges or other liability or obligation imposed upon Dana in connection with
any such renewal, modification, termination or cancellation of, or consent or
waiver under, the Managed Agreements, obtained or given by Service Provider
without the consent of Dana, will be paid or discharged, as applicable, by
Service Provider.

9.4   Managed Agreement Invoices.

  (A)   Except as otherwise provided herein, Dana will remain financially
responsible for all amounts payable under Managed Agreements.     (B)   Service
Provider will (a) receive all Managed Agreement invoices, (b) review and have
the third party correct any errors in any such Managed Agreement invoices in a
timely manner and (c) provided Service Provider has received the Managed
Agreement invoice sufficiently in advance of the payment due date, submit such
Managed Agreement invoices to Dana for approval within a reasonable period of
time before the due date or, if a discount for prompt payment is offered and
Dana notifies Service Provider that Dana desires to take advantage of such
discount, the date by which Dana must pay such Managed Agreement invoice to
receive the discount.     (C)   Dana will not be required to pay Service
Provider any amounts in addition to the Fees, for management, administration,
maintenance and other Services with respect to the Managed Agreements.     (D)  
If Service Provider fails to submit any Managed Agreement invoice to Dana for
approval within a reasonable period of time before the date on which the Managed
Agreement invoice is due, Service Provider will be responsible for any late fees
incurred by Dana due to such delay, unless Service Provider did not

Page 19



--------------------------------------------------------------------------------



 



***   indicates where a confidential portion has been omitted and filed
separately with the Commission

receive the invoice far enough in advance to permit delivery within a reasonable
period of time before such due date.

9.5   Performance Under Managed Agreements. Service Provider will monitor and
manage any service levels or other similar performance terms of the Managed
Agreements and will notify Dana of any service level failures under the Managed
Agreements. Service Provider will promptly notify Dana of any breach of, or
misuse or fraud in connection with, any Managed Agreements of which Service
Provider becomes aware and will cooperate with Dana to prevent or stay any such
breach, misuse or fraud. To the extent necessary to enable Service Provider to
perform its obligations under this Agreement with respect to the Managed
Agreements, Dana will promptly notify Service Provider of any breach of, or
misuse or fraud in connection with, any Managed Agreements of which Dana becomes
aware.

ARTICLE 10. SERVICE LOCATIONS

10.1   Service Locations. The Services will be provided to Dana from the Service
Locations specified in Schedule 12 (Service Locations) and any other location
for which Service Provider has received Dana’s approval, to be given in Dana’s
sole discretion. Any incremental expenses incurred by Dana as a direct result of
a relocation to, or use of, any location other than the Service Locations
initially set forth in Schedule 12 (Service Locations) (unless such relocation
is undertaken at Dana’s request) will, at Dana’s sole discretion, either be paid
by Service Provider or reimbursed to Dana by Service Provider. Service Provider
and Service Provider Agents may not provide or market services to a third party
from a location owned or controlled by Dana without Dana’s consent, to be given
in Dana’s sole discretion.   10.2   Physical Safety and Security Procedures.

  (A)   Service Provider will maintain and enforce at the Service Locations
physical safety and security procedures that are at least equal to industry
standards for locations similar to the Service Locations and any higher standard
agreed upon by the Parties.     (B)   When providing Services from locations
owned or controlled by Dana, Service Provider will comply with the physical
safety and security procedures that are applicable to such locations as set
forth in Schedule 19 (Dana Policies and Procedures) and as modified from time to
time.

10.3   Information Security.

  (A)   Service Provider acknowledges that Dana has established, and during the
Term may amend, minimum appropriate levels of security for information residing
on Dana systems and for Dana Data residing on the Service Provider Systems.    
(B)   Dana’s information security policies as of the Effective Date are set
forth in Schedule 14 (Dana Information Security Requirements). Dana may amend
these security policies on 30 days’ notice to Service Provider or such shorter
notice

Page 20



--------------------------------------------------------------------------------



 



***   indicates where a confidential portion has been omitted and filed
separately with the Commission

period as required in order to comply with Law, utilizing the Change Control
Procedures.

  (C)   Service Provider will, and will cause each member of the Project Staff
to, comply with Schedule 14 (Dana Information Security Requirements) at all
locations, whether Dana premises or Service Provider premises, to which they
have access in connection with the performance of Services hereunder.     (D)  
If Service Provider or any Service Provider Agent discovers or is notified of a
breach or potential breach of security relating to Dana Data, Service Provider
will immediately (1) notify the Dana Relationship Manager of such breach or
potential breach and (2) if the applicable Dana Data was in the possession of
Service Provider or a Service Provider Agent at the time of such breach or
potential breach, Service Provider will (a) investigate and remedy the cause of
the breach or potential breach and (b) provide Dana with assurance satisfactory
to Dana that such breach or potential breach will not recur.     (E)   Without
limiting the foregoing, Service Provider agrees to administer adequate
safeguards, as determined by Dana, regarding the transfer of personal data used
or accessed in the course of performing the Services, including any safeguards
required under the 1995 EU Privacy Directive as enacted in local jurisdictions,
and will ensure that its agreements with third parties involving the use or
access of such data include such safeguards.

ARTICLE 11. HUMAN RESOURCES

11.1   Human Resources. All terms and conditions relating to the offer of
employment to the Affected Employees, and the employment of the Transferred
Employees, are set forth in Schedule 18 (Human Resources) and, if applicable,
the Local Country Agreements.

ARTICLE 12. PROJECT STAFF

12.1   Project Staff Matters. Schedule 18 (Human Resources) sets forth terms and
conditions regarding the selection, replacement and reassignment of Project
Staff, including Key Personnel, and certain restrictions on the assignment of
Key Personnel to Service Provider accounts with Excluded Companies.   12.2  
Subcontractors.

  (A)   Other than subcontracts of $250,000 or less in annual value, Service
Provider will not subcontract any of the Services to a third party (including to
a Service Provider Affiliate) without Dana’s prior consent. Approved
subcontractors as of the Effective Date are set forth in Schedule 11 (Approved
Subcontractors).     (B)   Regardless of subcontract value, at least 30 days
before entering into a subcontract with a third party to perform any Services
under this Agreement, Service Provider will give Dana written notice specifying
the identity,

Page 21



--------------------------------------------------------------------------------



 



***   indicates where a confidential portion has been omitted and filed
separately with the Commission

qualifications and scope of the Services to be provided by the proposed
subcontractor.

  (C)   Each subcontract between Service Provider and a third party for the
provision of any Services will provide Dana with rights and protections
equivalent to those provided by this Agreement, including with respect to the
use, licensing and ownership of intellectual property, the use of Dana
Resources, audit of Services, protection of Confidential Information and
warranties regarding Services and Deliverables.     (D)   No subcontracting will
release Service Provider from its responsibility for its obligations under this
Agreement. Service Provider will be responsible for the work and activities of
each of the Service Provider Agents and members of the Project Staff employed by
Service Provider Agents, including compliance with the terms of this Agreement.
Service Provider will be responsible for all payments to its subcontractors.    
(E)   Service Provider will promptly pay for all services, materials, Equipment
and labor used by Service Provider in providing the Services and Service
Provider will promptly cause any Service Provider Agent to promptly remove any
lien on Dana’s premises by such Service Provider Agent for work performed under
this Agreement.

12.3   Conduct of Project Staff.

  (A)   While at the Dana premises, Service Provider and Service Provider Agents
will (1) comply with the requests, standard rules and regulations of Dana
regarding safety and health, personal and professional conduct (including
adhering to general safety practices or procedures) generally applicable to such
Dana premises, including those set forth in Schedule 19 (Dana Policies and
Procedures) and (2) otherwise conduct themselves in a businesslike manner.    
(B)   Service Provider will cause Service Provider Agents and members of the
Project Staff to maintain and enforce the confidentiality provisions of this
Agreement.     (C)   If Dana notifies Service Provider that a particular member
of the Project Staff is not conducting himself or herself in accordance with
this Section, Service Provider will promptly (1) investigate the matter and take
appropriate action, which may include (a) removing the applicable person from
the Project Staff and providing Dana with prompt notice of such removal and
(b) replacing the applicable person with a similarly qualified individual or
(2) take other appropriate disciplinary action to prevent a recurrence. If Dana
is dissatisfied with Service Provider’s investigation or action or continues to
be dissatisfied with the conduct of a particular member of the Project Staff,
Service Provider will promptly remove the individual from the Project Staff at
Dana’s request.

Page 22



--------------------------------------------------------------------------------



 



***   indicates where a confidential portion has been omitted and filed
separately with the Commission

ARTICLE 13. CONTINUED PROVISION OF SERVICES

13.1   Disaster Recovery Plan.

  (A)   Service Provider will implement and maintain disaster recovery plans and
business continuity plans for Service Provider Service Locations and Service
Provider’s business that, at a minimum, address the matters set forth in
Schedule 20 (Disaster Recovery and Business Continuity Requirements), and
support Dana in their implementation of Dana disaster recovery plans and Dana
business continuity plans for Dana Service Locations and will comply with
Schedule 14 (Dana Information Security Requirements) in connection with such
plans. For Service Provider Service Locations, Service Provider will (1) update
and test the operability of any applicable Service Provider recovery plan
annually and upon any significant change to the Systems or procedures
constituting or affecting the Services, (2) certify to Dana upon each such test
that each such plan is fully operational and provide Dana with a summary of any
report regarding the results of such test and (3) implement each such plan upon
the occurrence of a disaster.     (B)   Service Provider will reinstate the
Services within the time periods set forth in Schedule 20 (Disaster Recovery and
Business Continuity Requirements) (or if not set forth in Schedule 20, the
recovery time periods set forth in Service Provider’s recovery plan) after the
occurrence of a disaster.     (C)   In the event of a disaster (as such term is
defined in the applicable recovery plan), Service Provider will not increase its
Fees under this Agreement or charge Dana any declaration, usage or other fees in
addition to such Fees.

13.2   Force Majeure. If and to the extent that a Party’s performance of any of
its obligations under this Agreement is prevented, hindered or delayed by a
cause beyond the reasonable control of such Party, which may include fire,
flood, earthquake, elements of nature or acts of God, acts of war, terrorism,
riots, civil disorders, rebellions or revolutions (each, a “Force Majeure
Event”), and such non-performance, hindrance or delay could not have been
prevented by reasonable precautions, then the non-performing, hindered or
delayed Party will be excused for such non-performance, hindrance or delay, as
applicable, of those obligations affected by the Force Majeure Event for as long
as such Force Majeure Event continues and such Party continues to use
commercially reasonable efforts to resume performance whenever and to whatever
extent possible without delay, including through the use of alternate sources,
workaround plans or other means. The Party whose performance is prevented,
hindered or delayed by a Force Majeure Event will immediately notify the other
Party of the occurrence of the Force Majeure Event and describe in reasonable
detail the nature of the Force Majeure Event. The occurrence of a Force Majeure
Event does not excuse, limit or otherwise affect Service Provider’s obligation
to provide either normal recovery procedures or any other disaster recovery
services described in Section 13.1, except to the extent the Force Majeure Event
prevents execution of the disaster recovery plan itself. The failures of
subcontractors or third-party providers of services to Service Provider will not
be considered Force Majeure Events.

Page 23



--------------------------------------------------------------------------------



 



***   indicates where a confidential portion has been omitted and filed
separately with the Commission

13.3   Alternate Source. If any Force Majeure Event or disaster prevents,
hinders or delays performance of Services for more than seventy-two (72) hours
after the inception of the Force Majeure Event or disaster, Dana may procure
such Services from an alternate source and Service Provider will reimburse Dana
for the reasonable and actual costs and expenses incurred by Dana in procuring
such Services from an alternate source, to the extent that those costs and
expenses exceed the Fees for such Services for so long as the delay in
performance will continue, but in no event longer than the earlier of
(a) 180 days from the start of such delay, or (b) the remaining Term, provided
that Dana continues to pay Service Provider for such Services. If the Force
Majeure Event or disaster continues to prevent, hinder or delay performance of
the Services for more than 14 calendar days after the inception of the Force
Majeure Event or disaster or, if a different time period is specified for
Service reinstatement in Schedule 20 (Disaster Recovery and Business Continuity
Requirements), such time period, Dana may at its sole discretion, effective as
of a date specified by Dana in a termination notice to Service Provider, without
observing the cure period required by Section 25.4, (1) terminate any portion of
this Agreement affected by the nonperformance and the Fees will be equitably
adjusted or (2) terminate the entire Agreement without liability to Dana except
as set forth in Schedule 6 (Fees); provided that, if Service Provider succeeds
in reinstating the Services, Dana must exercise such termination rights within
30 days after such reinstatement.

13.4   No Payment for Unperformed Services. If Service Provider fails to provide
the Services in accordance with this Agreement due to the occurrence of a Force
Majeure Event, the Fees will be adjusted in a manner such that Dana is not
responsible for the payment of any Fees for Services that Service Provider fails
to provide.

13.5   Allocation of Resources. Whenever a Force Majeure Event or a disaster
causes Service Provider to allocate limited resources between or among Service
Provider’s customers, Dana will receive at least the same treatment as other
Service Provider customers who are receiving an allocation of resources. In
addition, in no event will Service Provider redeploy or reassign any Key
Personnel to another account in the event of a Force Majeure Event.

ARTICLE 14. DANA RESPONSIBILITIES

14.1   Dana Operational Responsibilities. Dana will have the operational
responsibilities set forth in Schedule 8 (Dana Operational Responsibilities and
Resources) and, for a Project, set forth in the Work Order.

14.2   Dana Resources. Dana will make available to Service Provider the
resources, facilities, equipment, furnishings, fixtures and support set forth in
Schedule 8 (Dana Operational Responsibilities and Resources) and, for a Project,
set forth in the Work Order (“Dana Resources”) in accordance with the following
provisions:

  (A)   the terms specified in Schedule 8 (Dana Operational Responsibilities and
Resources) or any other terms agreed between Dana and Service Provider in
writing from time to time will apply to the Dana Resources;

Page 24



--------------------------------------------------------------------------------



 



***   indicates where a confidential portion has been omitted and filed
separately with the Commission

  (B)   Service Provider will comply with any procedures specified in Schedule 8
(Dana Operational Responsibilities and Resources) in relation to the Dana
Resources;     (C)   except as expressly provided in this Agreement, Service
Provider will use the Dana Resources for the sole and exclusive purpose of
providing the Services to Dana;     (D)   use by Service Provider of facilities
that are included in the Dana Resources does not constitute a leasehold interest
in favor of Service Provider or any of Service Provider’s customers;     (E)  
Service Provider will use the facilities that are included in the Dana Resources
in a reasonably efficient manner, and to the extent that Service Provider
operates such a facility in a manner that unnecessarily increases facility costs
incurred by Dana, Dana reserves the right to set-off the excess utility costs of
such practices;     (F)   Service Provider will (and will ensure that Service
Provider Agents) keep facilities that are included in the Dana Resources in good
order, not commit or permit waste or damage to such facilities, not use such
facilities for any unlawful purpose or act and comply with all of Dana’s
standard policies and procedures as in effect from time to time as communicated
to Service Provider, including procedures for the physical security of such
facilities;     (G)   Service Provider will be responsible for damages to, and
fines arising from use of, the Dana Resources to the extent caused by Service
Provider, its agents, subcontractors, employees or invitees;     (H)   Service
Provider will permit Dana and Dana agents to enter into those portions of
facilities that are included in the Dana Resources that are occupied by Project
Staff at any time to perform facility-related services;     (I)   Service
Provider will not make any improvements or changes involving structural,
mechanical or electrical alterations to facilities that are included in the Dana
Resources without Dana’s approval; and     (J)   when any facility that is
included in the Dana Resources is no longer required for performance of the
Services for Dana, Service Provider will return such facility to Dana in
substantially the same condition as when Service Provider began using such
facilities, ordinary wear and tear excepted.

14.3   Management of Issues.

  (A)   Notwithstanding anything contained in this Article, Service Provider
will proactively manage issues in a manner that ensures all tasks required to be
performed under this Agreement are performed in a timely manner. Each member of
the Project Staff will promptly escalate an issue if the performance of any such
Project Staff member’s obligation is directly impacted by the failure of Dana to
perform a prerequisite task. Service Provider will not have met its obligation
with

Page 25



--------------------------------------------------------------------------------



 



***   indicates where a confidential portion has been omitted and filed
separately with the Commission

respect to the hindered task unless and until the Dana Relationship Manager (or
other relevant Dana team member identified in Schedule 4 (Governance)) has been
notified of such failure to perform.

  (B)   Dana’s failure to perform any of its stated operational responsibilities
or provide any Dana Resources will not constitute a breach of this Agreement or
give rise to any right to terminate this Agreement. If Dana fails to fulfill any
of the responsibilities set forth in Schedule 8 (Dana Operational
Responsibilities and Resources) or provide any Dana Resources, Service Provider
will be excused from the performance of its obligations under this Agreement
adversely affected by such failure to the extent and only for so long as Dana’s
failure is the direct cause of Service Provider’s non-performance, but only:

  (1)   if Service Provider promptly notifies the Dana Relationship Manager of
Dana’s failure and if, after notifying the Dana Relationship Manager, Dana fails
to promptly rectify the failure; and     (2)   with respect to such specific
obligations for which no reasonable workaround exists.

ARTICLE 15. FEES AND PAYMENT

15.1   Fees. In consideration of Service Provider providing the Services under
this Agreement, Dana will pay to Service Provider:

  (A)   the Fees set forth in Schedule 6 (Fees);     (B)   for Projects, Fees
determined in accordance with Schedule 6 (Fees) and the applicable Work Order;
and     (C)   for a New Service, the Fees set forth in the applicable New
Service Schedule.  

    Except as expressly set forth in this Agreement, there will be no charge or
Fees payable by Dana for Service Provider’s performance of its obligations under
this Agreement. Service Provider will extend the Fees to other members of the
Dana Group Companies as requested by Dana.   15.2   Variable Fees. At the end of
every month, Service Provider will review the volume of those Services used by
Dana during the preceding month that, as designated in Schedule 6 (Fees), are
subject to Variable Fees. If the volume of Dana’s use of a Service subject to
Variable Fees (1) increases above the applicable resource baseline set forth in
Schedule 6 (Fees), Dana will pay Service Provider, in addition to the Fees
otherwise due for such Service, an amount equal to the corresponding Additional
Resource Charge or (2) decreases below the applicable resource baseline set
forth in Schedule 6 (Fees), Service Provider will credit Dana an amount equal to
the corresponding Reduced Resource Credit. All such payments and credits will be
effected in accordance with Section 15.3.   15.3   Invoices. Invoices will
adhere to the provisions of Schedule 6 (Fees).

Page 26



--------------------------------------------------------------------------------



 



***   indicates where a confidential portion has been omitted and filed
separately with the Commission

15.4   [INTENTIONALLY BLANK]

15.5   Refundable Items; Prepaid Expenses. If Service Provider receives during
the Term any refund, credit or other rebate (including deposits) in connection
with any Assigned Agreement, and such refund, credit or other rebate is
attributable to a period before the Assigned Agreement Effective Date, as
applicable, then Service Provider will promptly (1) notify Dana of such refund,
credit or rebate and (2) pay to Dana the full amount of such refund, credit or
rebate. Service Provider will reimburse Dana for all prepaid amounts related to
the Services.

15.6   Adjustments to Fees. There will be no periodic adjustments to the Fees
except as expressly set forth in Schedule 6 (Fees).

15.7   Expenses. Except as expressly set forth in Schedule 6 (Fees), all travel
and other costs and expenses relating to the Services are included in the Fees
and will not be charged to or reimbursed by Dana. To the extent that this
Agreement or Schedule 6 (Fees) specifically identifies Pass-Through Expenses to
be paid by Dana, such expenses will be passed through by Service Provider with
no mark-up. Service Provider will use commercially reasonable efforts to
(1) identify and obtain any Pass-Through Expenses that a third-party vendor may
not provide to Service Provider in a timely manner, and (2) ensure that all
Pass-Through Expenses incurred in each month will be included in the invoice
issued in the following month. Service Provider will report each month to Dana
on the status of late third-party vendor invoices and Service Provider’s efforts
to obtain them.

15.8   Disputed Charges.

  (A)   Dana may withhold payment of any portion of an invoice that it disputes
in good faith, not to exceed *** (the “Withholding Cap”). In addition, Dana may,
in lieu of payment to Service Provider, pay into an escrow account up to an
additional *** in excess of the Withholding Cap for any portion of an invoice
that it disputes in good faith. Notwithstanding the preceding two sentences, if
Dana disputes in good faith any portion of an invoice relating to a Project,
Dana may withhold payment of up to *** for such Project (the “Project
Withholding Cap”).     (B)   No later than the date on which such withheld Fees
or expenses are due, Dana will provide Service Provider with a statement
specifying the portion of Fees or expenses being withheld or escrowed and a
reasonably detailed explanation of the reasons for withholding or escrowing such
Fees or expenses.     (C)   Whenever Dana withholds or escrows payment of a
disputed portion of any invoice, the Parties will negotiate expeditiously and in
good faith to resolve any such disputes in accordance with Schedule 4
(Governance). All amounts held in escrow at the conclusion of the dispute
resolution process will be disbursed to Service Provider or to Dana, or
allocated between them, in accordance with the resolution.

Page 27



--------------------------------------------------------------------------------



 



***   indicates where a confidential portion has been omitted and filed
separately with the Commission

  (D)   Payment disputes will not affect Service Provider’s obligation to
provide the Services in accordance with the Service Levels or any other Service
Provider obligation under this Agreement.

15.9   Rights of Set-Off. With respect to any amount that (A) should be
reimbursed to Dana or (B) is otherwise payable to Dana under this Agreement,
Dana may deduct the entire amount owed to Dana from the Fees or from the
expenses owed by Dana to Service Provider under this Agreement.

15.10   Unused Credits. Any unused credits against future payments (including
Reduced Resource Credits, Performance Credits and Deliverable Credits) owed to
either Party by the other under this Agreement will be paid to the applicable
Party within 30 days after the expiration or termination of this Agreement.

15.11   Benchmarking. Dana may elect to engage a third party benchmark
organization (the “Benchmarker”) to compare the Fees in the aggregate for some
or all of the Services (the “Benchmarked Services”) and prices charged by other
top tier service providers for similar services, on an average total charges
basis based on the processes included in the Benchmarked Services (each such
comparison a “Benchmark”) pursuant to this Section. Benchmarking will be
governed by the following terms:

  (A)   The Benchmark process may commence no earlier than ***.     (B)   The
agreed upon Benchmarkers will be set forth in Schedule 24 (Benchmarkers) as of
the Effective Date. The Parties will update this list as necessary on an annual
basis. *** Within *** days of receipt of such list, Dana will elect a
Benchmarker from such list and engage such Benchmarker by entering into a ***
written agreement with the Benchmarker that, at a minimum, shall reflect the
requirements set forth in this Section. Notwithstanding the above, Dana shall
not engage any Benchmarker for which the engagement would result in a violation
of any applicable laws or regulations or otherwise violate Dana’s then current
audit service conflict policies. ***     (C)   Dana shall pay all charges,
expenses and costs incurred by the Benchmarker in performing the benchmarking
described in this Section. The Service Provider will

Page 28



--------------------------------------------------------------------------------



 



***   indicates where a confidential portion has been omitted and filed
separately with the Commission

at its sole cost and expenses cooperate fully with the Benchmarker and provide
the data requested by the Benchmarker relating to the provision of the Services.
Only Dana may exercise a right to conduct a Benchmark.

  (D)   Prior to receiving any information from the Parties regarding the
Services or the Fees the Benchmarker shall execute a confidentiality agreement
reasonably satisfactory to both Service Provider and Dana that at a minimum
specifies that the data provided by Dana and Service Provider may not be used
for any other purpose than conducting the referenced Benchmark.     (E)   It is
the intent of the Parties that the Benchmark be a collaborative process. In this
regard, each Party shall cooperate with reasonable requests by the Benchmarker
for any information or data related to the Agreement to the extent necessary for
the Benchmarker to perform the Benchmark; provided, however, in no event shall
Service Provider be required to provide the Benchmarker with Service Provider
cost data or data relating to other Service Provider customers.     (F)   The
Benchmarker shall perform a price-based benchmark, using reasonably current
data, comparing the total Fees for all Services included, in the aggregate, in
the Benchmarked Services, against the total charges applicable to similar
services with respect to the selected entities in the Representative Sample as
such term is defined below. ***     (G)   For the purposes of this Section:

  (1)   “Representative Sample” for Benchmarked Services shall mean ***

Page 29



--------------------------------------------------------------------------------



 



***   indicates where a confidential portion has been omitted and filed
separately with the Commission

  (2)   “Benchmarked Level” shall mean the average total charges attributable to
the Benchmarked Services based among those entities comprising the
Representative Sample.     (3)   Prior to performing the comparison, the
Benchmarker shall meet with the Parties to review and explain its Benchmark
methodology ***. The Benchmarker shall provide a written summary of the
Benchmark methodology and shall perform the Benchmark in adherence thereto in
all material respects.     (4)   The Benchmarker shall deliver the results of
the Benchmark in a written report no later than *** days following its
engagement by Dana (the “Benchmark Results”) to the designated representatives
of the Parties. ***

Page 30



--------------------------------------------------------------------------------



 



***   indicates where a confidential portion has been omitted and filed
separately with the Commission

  (5)   ***. The report of the Benchmarker including the Benchmark Results shall
be treated as Confidential Information of each Party.     (6)   ***     (7)  
***

15.12   Unforeseen Technology Improvements. Service Provider will pass through
to Dana reductions in the cost of delivery of the Services resulting from
significant changes in technology or extraordinary reductions in the costs of
delivering technology services that could not reasonably have been foreseen as
of the Effective Date but that occur during the Term and would be generally
available to other users of similar technology and services.

15.13   Gainsharing. The parties will cooperate in good faith to establish,
within 60 days after the Effective Date, mutually-agreeable terms to identify
and equitably share unanticipated cost savings opportunities.

ARTICLE 16. TAXES

  (A)   Service Provider will be responsible for any Service Taxes imposed by
any Governmental Authority based on or measured by the cost of acquiring goods
or services used by Service Provider in performing the Services. Service
Provider will assume any and all responsibility (including the payment of
interest and penalty assessments levied by a Governmental Authority) for failure
to remit a tax that Service Provider is liable to pay under this subsection.

Page 31



--------------------------------------------------------------------------------



 



***   indicates where a confidential portion has been omitted and filed
separately with the Commission

  (B)   Dana will be responsible for any Service Taxes imposed by any
Governmental Authority on the provision of the Services as of the Effective
Date. If new or higher Service Taxes become applicable to the Services after the
Effective Date as a result of either Party moving all or part of its operations
to a different jurisdiction (e.g., Dana’s opening a new office or Service
Provider relocating its performance of the Services to a new service center),
the Party initiating such move will be responsible for such new or higher
Service Taxes to the extent they are not recoverable by the other Party under
applicable tax law. If new or higher Service Taxes become applicable to the
Services after the Effective Date for any other reason (e.g., under changes in
Law, but not volume changes) the Party otherwise responsible for such Service
Taxes as set forth in this Section 16 will be responsible for such new or higher
Service Taxes.     (C)   Dana and Service Provider will each be responsible for
any franchise, privilege, income, gross receipts or business activity taxes
based upon its own gross or net income, net worth or business activities.
Neither Party will be responsible for any real or personal property taxes
assessed on tangible or intangible property owned or leased by the other Party.
    (D)   Dana and Service Provider will each reasonably cooperate with the
other to more accurately determine a Party’s tax liability and to minimize such
liability, to the extent legally permissible. Dana and Service Provider will
each provide and make available to the other any resale certificates,
information regarding out-of-state sales or use of equipment, materials or
services, and any other exemption certificates or information requested by a
Party.

ARTICLE 17. AUDITS

17.1   Service Audits. Upon notice from Dana, Service Provider and Service
Provider Agents will provide Dana, and any Governmental Authority or other third
parties who are not Service Provider Competitors and who are not hired on a
contingency fee basis (“Dana Auditors”) with access to and any assistance that
they may require with respect to the Service Locations and the Service Provider
Systems for the purpose of performing audits or inspections of the Services and
the business of Dana relating to the Services (excluding other Service Provider
customer data and records or Service Provider’s cost data or internal cost
analysis), including (1) audits and examinations required by Governmental
Authorities, (2) audit of Service Provider’s compliance with the terms of this
Agreement, (3) audit of Service Provider’s operational and security-related
procedures with respect to the Services, (4) confirming that control procedures
are suitably designed to provide reasonable assurance that the stated internal
control objectives will be achieved if the procedures operate as designed and
(5) confirming that those control procedures, in fact, operated effectively and
continuously at all times during the audited period. If any audit by a Dana
Auditor results in Service Provider being notified that Service Provider or
Service Provider Agents are not in compliance with any Law, audit requirement or
other requirement set forth in this Agreement, Service Provider will, and will
cause Service Provider Agents to, promptly take actions to comply with such Law,
audit requirement or other requirement.

Page 32



--------------------------------------------------------------------------------



 



***   indicates where a confidential portion has been omitted and filed
separately with the Commission

17.2   Fees Audits. Upon notice from Dana, Service Provider will provide Dana
and Dana Agents with access to such financial records and supporting
documentation as may be requested by Dana. Dana and Dana Agents may audit the
Fees charged to Dana to determine if such Fees are accurate and in accordance
with this Agreement.

  (A)   If, as a result of such audit, Dana determines that Service Provider has
overcharged Dana, Dana will notify Service Provider of the amount of such
overcharge and unless Service Provider disputes the amount in accordance with
the dispute resolution process set forth in Schedule 4 (Governance), Service
Provider will promptly pay to Dana the amount of the overcharge, plus Interest
calculated from the date of receipt by Service Provider of the overcharged
amount until the date of payment to Dana.     (B)   In addition, if any such
audit reveals an overcharge to Dana of five percent or more during the period
audited and Service Provider does not successfully dispute the amount revealed
by such audit in accordance with the dispute resolution process set forth in
Schedule 4 (Governance), Service Provider will, at Dana’s option, issue to Dana
a credit against the Fees, or reimburse Dana, for the actual and reasonable cost
of such audit.

17.3   Service Provider Audits.

  (A)   Service Provider will (1) promptly notify Dana if the results of any
independent audit or other report of Service Provider’s or any Service Provider
Agent’s operations relating to the Services, except to the extent that any such
report deals with Service Provider’s costing structures (in which event
information about Service Provider’s cost structure will be redacted), indicate
(or Service Provider otherwise becomes aware) that any failure by Service
Provider to comply with its obligations under this Agreement (i) has impacted or
reasonably could impact the maintenance of Dana’s financial integrity or
internal controls, the accuracy of Dana’s financial, accounting or human
resource records and reports; or (ii) has had, or reasonably could have, any
other material adverse impact on the applicable Services or the impacted
business operations of Dana and (2) promptly take corrective action to rectify
(a) any error identified in any such report that could reasonably be expected to
have an adverse impact on the Services and (b) any control deficiencies
identified in the report.     (B)   Service Provider will have performed, and
provide to Dana by December 31 of each year a copy of, a SAS 70 Type II audit on
Service Provider’s common controls (Encompasses Service Provider’s internal
control environment in support of services provided across clients, including
Dana, serviced in a location and includes those items identified by Service
Provider on a yearly basis to the Service Provider’s independent public
accountants as common controls that require testing. Service Provider will
provide timely (e.g., 30 days) notification to Dana of any material changes in
the common controls from those reported previously.) performed by the Service
Provider’s independent public accountants on the Service Provider’s primary
facilities where this type of audit is being

Page 33



--------------------------------------------------------------------------------



 



***   indicates where a confidential portion has been omitted and filed
separately with the Commission

performed for itself or other clients and which are utilized by Service Provider
for the provision of the Services. *** The SAS 70 Type II audit will be
performed in accordance with Statement of Auditing Standards (SAS) 70 “Services
Organizations” as amended by SAS 88 “Services Organizations and Reporting on
Consistency” and as otherwise consistent with U.S. GAAP and Statements of
Auditing Standards on the control procedures used by Service Provider in the
performance of the Services. ***

17.4   Record Retention. Service Provider will comply with Dana’s record
retention policies in effect from time to time during the Term as communicated
in writing to Service Provider, and provide Dana access upon request to the
records, documents and other information required to meet Dana’s audit rights
under this Agreement. Dana will notify Service Provider of changes in its record
retention policies so that Service Provider can make any necessary changes to
the Policies and Procedures Manual in accordance with the Change Control
Procedures.

17.5   Facilities. Service Provider will provide to Dana Auditors, on Service
Provider’s premises (or, if the audit is being performed of a Service Provider
Agent, the Service Provider Agent’s premises if necessary), space, office
furnishings (including lockable cabinets), telephone and facsimile services,
utilities and office-related equipment and duplicating services as such Dana
Auditors may reasonably require to perform the audits described in this Article.
  17.6   General.

  (A)   In performing audits, Dana will endeavor to avoid unnecessary disruption
of Service Provider’s operations and unnecessary interference with Service
Provider’s ability to perform the Services in accordance with the Service
Levels.     (B)   Following any audit, Dana’s will conduct (in the case of an
internal audit), or request the Dana Auditors to conduct, an exit conference
with Service Provider to obtain factual concurrence with issues identified in
the review.     (C)   Dana will provide Service Provider with notice at least
seventy-two (72) hours prior to any operational or financial audit by Dana or
the Dana Auditors; provided that such notice will be waived if waiver is
required by Law.     (D)   Prior to receiving access to Service Provider
Proprietary Information, the Dana Auditors (other than government auditors and
examiners) will execute a confidentiality agreement substantially in the form
attached hereto as Schedule 13 (Form of Confidentiality Agreement).

Page 34



--------------------------------------------------------------------------------



 



 

***   indicates where a confidential portion has been omitted and filed
separately with the Commission

ARTICLE 18. RELATIONSHIP MANAGEMENT

18.1   Governance Guidelines and Principles. Governance of the Parties’
relationship under this Agreement will follow the guidelines and principles set
forth in Schedule 4 (Governance), as such guidelines and principles are amended
or supplemented by the Parties from time to time during the Term.

18.2   Responsibilities. Each of Dana and Service Provider will make management
decisions in a timely manner and perform its responsibilities set forth in this
Agreement.   18.3   Dana Appointments. Dana will appoint:

  (A)   a Dana Relationship Manager to manage the operation of this Agreement,
in accordance with its terms, for Dana. Wherever Dana’s approval is required
under this Agreement, Dana will only give that approval through the Dana
Relationship Manager or a duly authorized delegate of the Dana Relationship
Manager, except as contemplated by this Article or Schedule 4 (Governance).
Service Provider agrees that it will not rely on the apparent or ostensible
authority of any other Dana personnel in relation to this Agreement, except as
contemplated by this Article or Schedule 4 (Governance); and     (B)   a Dana
Operational Executive to manage day-to-day operations.

18.4   Service Provider Appointments. Service Provider will appoint:

  (A)   a Service Provider Relationship Manager to manage the operation of this
Agreement, in accordance with its terms, for Service Provider. Wherever Service
Provider’s approval is required under this Agreement, Service Provider will only
give that approval through Service Provider Relationship Manager or a duly
authorized delegate of Service Provider Relationship Manager, except as
contemplated by this Article or Schedule 4 (Governance). Dana agrees that it
will not rely on the apparent or ostensible authority of any other Project Staff
in relation to this Agreement, except as contemplated by this Article or
Schedule 4 (Governance). Service Provider will ensure that the Service Provider
Relationship Manager is the single point of contact for Dana for the purposes of
this Agreement, has the authority and will be given the responsibility to
perform for Service Provider each of the tasks referred to in Section 18.5 and
is a full-time employee of Service Provider; and     (B)   a Service Provider
Operational Executive to manage day-to-day operations.

18.5   Role of Relationship Managers. The Relationship Managers (A) will meet at
times as set forth in Schedule 4 (Governance) or as otherwise agreed by the
Parties, (B) will review and discuss reports submitted by Service Provider,
proposed changes to the Services or any part of this Agreement, any audit or
Benchmarking exercises, the status of individual existing or planned Projects
and financial performance, (C) as contemplated by Schedule 4 (Governance), will
prepare a monthly executive summary report for Dana and Service Provider
reviewing Service Provider’s performance of the Services, (D) may raise any

Page 35



--------------------------------------------------------------------------------



 



 

***   indicates where a confidential portion has been omitted and filed
separately with the Commission

    issues of concern or interest relating to this Agreement and (E) will work
in good faith to resolve any issues of concern in accordance with the procedures
as set forth in Schedule 4 (Governance) and, if they are unable to resolve any
issue, refer the matter to senior management for resolution in accordance with
Section 18.7.   18.6   Senior Executives. At Dana’s discretion, the GM, Global
HR BTO of Service Provider will meet with Dana’s VP, Human Resources to do any
of the following:

  (A)   formally review this Agreement and discuss high level relationship and
performance issues; and     (B)   discuss the achievement of Dana’s business
objectives and how Service Provider is assisting Dana to achieve those
objectives.

18.7   Escalation Procedure for Relationship Issues. The Parties will follow the
escalation procedure set forth in Schedule 4 (Governance) to resolve any issues
concerning this Agreement.   18.8   Executive Level Meeting.

  (A)   Dana may convene a meeting, at Dana’s offices, with the VP, Global
Industrial Sector — BTO of Service Provider upon the occurrence of the following
events (an “Executive Level Meeting”):

  (1)   the customer satisfaction surveys described in Section 6.10 are below
the minimum acceptable level to be set forth in Schedule 5 (Service Levels and
Performance Credits); or     (2)   Service Provider fails to meet any single
Service Level for any three months out of any rolling six-month period.

  (B)   Any Executive Level Meeting will take place within 48 hours after notice
by Dana to Service Provider that it is invoking this subsection.

18.9   Quarterly Budgeting. Within 90 days after the Effective Date and annually
thereafter, Service Provider will assist Dana in developing Dana’s annual and
quarterly financial objectives and budgets.

18.10   Aligning Project Staff with Dana Objectives. A key performance
measurement in determining the incentive compensation for each of the Key
Personnel, including the Service Provider Relationship Manager and the Service
Provider Operational Executive, will be based upon mutually agreed alignment
with, and achievement of, increased Dana satisfaction with Service Provider’s
performance of the Services as such satisfaction will be determined in
accordance with Section 6.10.

18.11   Continuity of Services. Service Provider acknowledges that the timely
and complete performance of its obligations under this Agreement is critical to
the business and operations of Dana. Accordingly, in the event of a dispute
between Dana and Service

Page 36



--------------------------------------------------------------------------------



 



 

***   indicates where a confidential portion has been omitted and filed
separately with the Commission

    Provider, subject to Dana’s compliance with Section 15.8, Service Provider
will not interrupt its provision of Services to Dana, refuse to perform any
obligations related to termination, disable any Equipment or Software used to
provide Services or engage in any act or omission that prevents, impedes or
reduces in any way the provision of Services or Dana’s ability to conduct its
business, unless and until this Agreement expires or is terminated in accordance
with its terms or until such action has been authorized by the final and
non-appealable judgment of a court of competent jurisdiction.

ARTICLE 19. CONTRACT MANAGEMENT

19.1   Policies and Procedures Manual. No less than 30 days prior to each
Transformation Date for each Phased Service Component Service Provider will
create and deliver to Dana a draft of the policies and procedures that apply to
the Phased Service Component (collectively, the “Policies and Procedures
Manual”). The final Policies and Procedure Manual will be delivered no later
than 30 days after the Transformation Date. The content of the Policies and
Procedures Manual will be as outlined in Schedule 9 (Outline of Policies and
Procedures Manual). Service Provider will periodically prepare and provide to
Dana updates to such Policies and Procedures Manual to reflect any changes in
the procedures described therein as soon as practicable after such changes are
made; provided that any changes to the form and scope of the Policies and
Procedures Manual will be agreed upon by Dana and Service Provider in accordance
with the Change Control Procedures. Service Provider will update the Policies
and Procedures Manual to address changes required by the addition of New
Services.

19.2   Change Control Procedures. The Parties will comply with the Change
Control Procedures set forth in Schedule 4 (Governance). Any change in the
manner in which Services are provided will be subject to the Change Control
Procedures.

ARTICLE 20. PROPRIETARY RIGHTS

20.1   Dana Software and Dana Tools.

  (A)   As between the Parties, Dana is the exclusive owner of the Dana
Proprietary Software and the Dana Proprietary Tools and Service Provider will
have no rights or interests in the Dana Proprietary Software or the Dana
Proprietary Tools except as set forth in this Agreement.     (B)   Dana hereby
grants to Service Provider, during the Term and the Termination Assistance
Period and solely to provide the Services, a non-exclusive, non-transferable,
limited right to have access to and (1) Use (and as required to provide the
Services, to maintain, modify, enhance or create derivative works of) the Dana
Proprietary Software and the Dana Proprietary Tools, (2) Use (and as required to
provide the Services, to maintain, modify, enhance or create derivative works
of) the Dana Third Party Software and the Dana Third Party Tools, to the extent
permissible under the applicable third-party agreements, and (3) Use (and as
required to provide the Services, to maintain, modify, enhance or create
derivative works of) any Related Documentation in Dana’s possession on or after

Page 37



--------------------------------------------------------------------------------



 



 

***   indicates where a confidential portion has been omitted and filed
separately with the Commission

      the Commencement Date, to the extent permissible under the applicable
third-party agreements. Schedule 16 (Software and Tools) sets forth the Dana
Software and the Dana Tools that Service Provider will use to provide the
Services as of the Commencement Date. Service Provider may sublicense, to the
extent permissible under the applicable third-party agreements, to Service
Provider Agents the right to have access to and Use (and as required to provide
the Services, to maintain, modify, enhance or create derivative works of) the
Dana Software and the Dana Tools solely to provide those Services that such
Service Provider Agents are responsible for providing.

20.2   Service Provider Software and Tools.

  (A)   As between the Parties, Service Provider is the exclusive owner of the
Service Provider Proprietary Software and the Service Provider Proprietary Tools
and the Dana Group will have no rights or interests in the Service Provider
Proprietary Software or the Service Provider Proprietary Tools except as set
forth in this Agreement. Schedule 16 (Software and Tools) sets forth the Service
Provider Software and Service Provider Tools that Service Provider anticipates
Service Provider will use to provide the Services as of the Effective Date.    
(B)   During the Term and during the Termination Assistance Period, Service
Provider will provide the Dana Group with such access to the Service Provider
Software and the Service Provider Tools as necessary or appropriate to enable
the Dana Group Companies to receive the benefit of the Services.     (C)  
Service Provider will grant to the Dana Group Companies, effective upon the End
Date, to the extent necessary for Dana to achieve continuity of Service
delivery:

  (1)   a global, perpetual, non-exclusive, non-transferable (except to
Affiliates of Dana or under a Restructure or Change in Control of Dana) license
to Use, and sublicense, and to permit a third party to Use solely in connection
with providing services to the Dana Group, the commercially available Service
Provider Proprietary Software and Service Provider Proprietary Tools, on Service
Provider’s customary terms but without payment of any one-time licensing fees;
and     (2)   a global, perpetual, non-exclusive, non-transferable (except to
Affiliates of Dana or under a Restructure or Change in Control of Dana), fully
paid-up license to Use, solely in connection with providing services to the Dana
Group, Service Provider Proprietary Software and Service Provider Proprietary
Tools that are not commercially available, on an AS-IS basis.

  (D)   Service Provider will grant to the Dana Group Companies, effective upon
the End Date, to the extent necessary for Dana to achieve continuity of Service
delivery, a perpetual, non-exclusive license for Dana and its designees to Use
the Service Provider Third Party Software and Service Provider Third Party Tools
then being used to provide Services at no additional charge to Dana (other than
the recurring

Page 38



--------------------------------------------------------------------------------



 



 

***   indicates where a confidential portion has been omitted and filed
separately with the Commission

      license or maintenance fees then being paid to the supplier of such
Software or Tools by Service Provider). The license set forth in this subsection
(D) will not apply to any Service Provider Third Party Software or Service
Provider Third Party Tools to the extent Dana has consented under subsection
(E) below to the use of such Software and Tools in providing Services after
notice from Service Provider that Service Provider cannot procure sufficient
rights from the supplier to grant the foregoing license.     (E)   Before
employing any third-party products in providing the Services, other than the
Service Provider Third Party Software and Service Provider Third Party Tools
identified in Schedule 16 (Software and Tools), Service Provider will to the
extent necessary for Dana to achieve continuity of Service delivery (1) obtain
sufficient rights from the supplier to grant the licenses set forth in
subsection (D) above; and (2) verify that Dana and its designees, for the
purpose of providing services to Dana, have the right to purchase ongoing
maintenance and support for such products on commercially reasonable terms. To
the extent that Service Provider is unable to obtain such rights, Service
Provider will only introduce such third-party products for use in providing the
Services with Dana’s prior written consent as to the specific product to be
introduced.

20.3   Work Product. Work Product will be owned by Dana. Dana will have all
right, title and interest, including worldwide ownership of copyrights, in and
to the Work Product and all copies made from them. Service Provider hereby
irrevocably assigns, transfers and conveys, and will cause Service Provider
Agents to assign, transfer and convey, to Dana without further consideration all
of its and their right, title and interest in and to such Work Product,
including all rights of copyright, in and to such materials. Service Provider
acknowledges, and will cause Service Provider Agents to acknowledge, that Dana
and the successors and permitted assigns of Dana may obtain and hold in their
own name any intellectual property rights in and to such Work Product. Service
Provider agrees to execute, and will cause Service Provider Agents to execute,
any documents or take any other actions as may reasonably be necessary, or as
Dana may reasonably request, to perfect Dana’s ownership of any such Work
Product. In the case of Work Product constituting Software, Service Provider
will deliver to Dana a complete copy of the Software source code. With respect
to each disclosure, Service Provider will indicate any features or concepts that
it believes to be new or different. Service Provider retains a global,
perpetual, irrevocable and non-exclusive license to Use, modify and create
derivative works of Code Fragments contained in a Work Product. A “Code
Fragment” means a sub-routine or immaterial portion of its source code
(determined in relation to the functionality of the Work Product as a whole).
Service Provider will not combine Code Fragments to create a product
functionally equivalent to the Work Product containing such Code Fragments.

20.4   Interface Information. During the Term of this Agreement, Service
Provider will provide Dana with appropriate interface information to enable Dana
to develop or replace any Software used to provide the Services that is not
commercially available. After the termination or expiration of this Agreement,
Service Provider will provide Dana with appropriate interface information
available from Service Provider to enable Dana to

Page 39



--------------------------------------------------------------------------------



 



 

***   indicates where a confidential portion has been omitted and filed
separately with the Commission

    develop or replace any Service Provider Software if necessary for Dana to
exercise any of the rights granted to it under this Agreement.   20.5   Residual
Information. Nothing contained in this Agreement will restrict either Party from
using Residual Information; provided that the use does not (1) infringe or
misappropriate any patents or copyrights of the other Party or any third
parties, (2) disclose any Confidential Information that identifies or may be
used to identify the other Party to any third parties or (3) ***.

ARTICLE 21. DATA

21.1   Ownership of Dana Data. All Dana Data is, or will be, and will remain the
property of Dana. Without Dana’s approval (in its sole discretion), Dana Data
will not be (A) used by Service Provider or Service Provider Agents other than
in connection with providing the Services, (B) disclosed, sold, assigned, leased
or otherwise provided to third parties by Service Provider or Service Provider
Agents or (C) commercially exploited by or on behalf of Service Provider or
Service Provider Agents. Service Provider hereby irrevocably assigns, transfers
and conveys, and will cause Service Provider Agents to assign, transfer and
convey, to Dana without further consideration all of its and their right, title
and interest in and to Dana Data. Upon request by Dana, Service Provider will
execute and deliver, and will cause Service Provider Agents to execute and
deliver, any documents that may be necessary or desirable under any Law to
preserve, or enable Dana to enforce, its rights with respect to Dana Data.

21.2   Return of Data. Upon request by Dana at any time during the Term and upon
expiration or termination of this Agreement, Service Provider will (A) promptly
return to Dana, in the format and on the media reasonably requested by Dana, all
or any part of Dana Data and (B) erase or destroy all or any part of Dana Data
in Service Provider’s possession, in each case to the extent so requested by
Dana and as permitted by applicable Law.

ARTICLE 22. CONFIDENTIALITY

22.1   Use and Disclosure. All Confidential Information relating to a Party will
be held in confidence by the other Party to the same extent and with at least
the same degree of care as such Party protects its own confidential or
proprietary information of like kind and import, but in no event using less than
a reasonable degree of care or that which is required by law. Neither Party will
disclose, duplicate, publish, release, transfer or otherwise make available
Confidential Information of the other Party in any form to, or for the use or
benefit of, any person or entity without the other Party’s consent. Each Party
will, however, be permitted to disclose relevant aspects of the other Party’s
Confidential Information to its officers, agents, subcontractors and employees
to the extent that such disclosure is reasonably necessary for the performance
of its duties and obligations or the exercise of its rights under this Agreement
and such disclosure is not prohibited by applicable Law. Each Party will
establish commercially reasonable controls

Page 40



--------------------------------------------------------------------------------



 



 

***   indicates where a confidential portion has been omitted and filed
separately with the Commission

    to ensure that Confidential Information is not disclosed contrary to the
provisions of this Agreement or any applicable Laws. To the extent that any
duties and responsibilities under this Agreement are delegated to an Agent, the
delegating Party will ensure that such Agent adheres to the requirements of this
Section.   22.2   Required Disclosure. If either Party or an agent of either
Party is requested or required by any Governmental Authority, whether by oral
question, interrogatories, requests for information or documents, subpoenas,
civil investigation or similar process, to disclose any of the Confidential
Information of the other Party, such Party will, to the extent permitted,
provide the other Party with prompt notice of such requests so that the other
Party may seek an appropriate protective order or similar relief or, if
appropriate, waive compliance with the provisions of this Article. Such Party
will use all commercially reasonable efforts to obtain, or assist the other
Party in obtaining, such a protective order or relief.   22.3   Unauthorized
Acts. Without limiting either Party’s rights as to a breach of this Article,
each Party will:

  (A)   promptly notify the other Party of any unauthorized possession, use or
knowledge, or attempt thereof, of the other Party’s Confidential Information by
any person or entity that may become known to such Party;     (B)   promptly
furnish to the other Party full details of the unauthorized possession, use or
knowledge, or attempt thereof, and assist the other Party in investigating or
preventing the recurrence of any unauthorized possession, use or knowledge, or
attempt thereof, of Confidential Information;     (C)   cooperate with the other
Party in any litigation and investigation against third parties deemed necessary
by the other Party to protect its proprietary rights to the extent such
litigation or investigation relates to the Services; and     (D)   promptly use
its best efforts to prevent a recurrence of any such unauthorized possession,
use or knowledge, or attempt thereof, of Confidential Information.

    Each Party will bear the cost it incurs as a result of compliance with this
Section.   22.4   Return of Confidential Information. Upon request at expiration
or termination of this Agreement, each Party will (A) promptly return to the
other Party all of the Confidential Information of the other Party and (B) erase
or destroy all of the Confidential Information of the other Party in its
possession, except, with respect to Dana, such Confidential Information of
Service Provider contained in the Service Provider Software or the Service
Provider Tools licensed to the Dana Group Companies after such expiration or
termination.   22.5   Business Associate Agreement. Service Provider may be
considered a “Business Associate” of Dana as defined in the HIPAA privacy and
security standards. The Parties agree to execute the business associate
agreement attached as Schedule 17 (Business Associate Agreement) on or before
the Effective Date, to apply to the extent Service

Page 41



--------------------------------------------------------------------------------



 



 

***   indicates where a confidential portion has been omitted and filed
separately with the Commission

    Provider is a Business Associate. The Parties further agree to revise the
business associate agreement from time to time to reflect changes necessary (as
reasonably determined by Dana) to maintain compliance with applicable HIPAA
privacy and security requirements.   22.6   Data Protection Laws.

  (A)   Dana retains sole authority for determining and approving the purposes
of Service Provider’s processing of Dana Data, and Dana is responsible for
obtaining all necessary consents in order to transfer data to, and to have such
data processed by, Service Provider and Service Provider Agents for processing
by them in accordance with this Agreement. It is the intention of the Parties
that Dana and the applicable Dana Affiliates are the data controllers, and
Service Provider and the Service Provider Agents are the data processors.    
(B)   Service Provider and each Service Provider Agent shall comply with the
following obligations in respect of any Dana Data transferred to Service
Provider or the Service Provider Agent under this Agreement:

  (1)   Service Provider or the Service Provider Agent shall process Dana Data
only for the purpose of providing the Services.     (2)   Service Provider and
each Service Provider Agent shall:

  (a)   to the extent required of Service Provider or Service Provider Agent
under applicable data protection Laws, maintain at all times a valid, up to date
notification/registration covering all of processing of personal data contained
in the Dana Data;     (b)   take the agreed-upon operational and technical
security measures, as approved by Dana, to ensure that the Dana Data is secure
from unauthorized access or disclosure and take all other operational and
technical security measures required of Service Provider or Service Provider
Agent by applicable Law;     (c)   not transfer to nor direct any person to
process any Dana Data without the specific prior written approval of Dana;    
(d)   ensure that the Dana Data is only accessible to employees of Service
Provider and Service Provider Agent employees (and authorized subcontractors),
who reasonably need such access for the purpose of providing the Services;    
(e)   ensure that Dana Data received from Dana or a Dana Affiliate in the
European Economic Area is only processed in accordance with the Policies and
Procedures Manual, including any geographical restrictions on the processing of
such Data;

Page 42



--------------------------------------------------------------------------------



 



 

***   indicates where a confidential portion has been omitted and filed
separately with the Commission

  (f)   inform Dana immediately if Service Provider or a Service Provider Agent
receives any inquiry from any governmental official charged with the enforcement
of data protection Laws relating to the provision of the Services; and     (g)  
timely provide to Dana reasonable support in responding to any request for
information from a data subject in accordance with the requirements of
applicable data protection Laws and, to the extent required under applicable
Law, Service Provider and Service Provider Agent will timely respond to any such
request.

As used in this Section 22.6, the terms “process”, “data controller”, “data
processor” and “data subject” shall have the meanings given to them in the 1995
EU Privacy Directive. The Parties will enter into data protection agreements to
the extent necessary to comply with applicable Laws.
ARTICLE 23. REPRESENTATIONS AND WARRANTIES

23.1   By Dana. Dana represents and warrants that as of the Effective Date:

  (A)   it is a corporation duly incorporated, validly existing and in good
standing under the Laws of the Commonwealth of Virginia;     (B)   Dana has all
requisite corporate power and authority to execute, deliver and perform its
obligations under this Agreement;     (C)   the execution, delivery and
performance of this Agreement by Dana (1) has been duly authorized by Dana and
(2) will not conflict with, result in a breach of or constitute a default under
any other agreement to which Dana is a party or by which Dana is bound;     (D)
  Dana is duly licensed, authorized or qualified to do business and is in good
standing in every jurisdiction in which a license, authorization or
qualification is required for the ownership or leasing of its assets or the
transaction of business of the character transacted by it, except where the
failure to be so licensed, authorized or qualified would not have a material
adverse effect on Dana’s ability to fulfill its obligations under this
Agreement;     (E)   Dana is in compliance with all Laws applicable to Dana, and
has obtained all applicable permits and licenses required of Dana, in connection
with its obligations under this Agreement; and     (F)   there is no outstanding
litigation, arbitrated matter or other dispute to which Dana is a party that, if
decided unfavorably to Dana, would reasonably be expected to have a material
adverse effect on Service Provider’s or Dana’s ability to fulfill their
respective obligations under this Agreement.

Page 43



--------------------------------------------------------------------------------



 



 

***   indicates where a confidential portion has been omitted and filed
separately with the Commission

23.2   By Service Provider. Service Provider represents and warrants that as of
the Effective Date:

  (A)   Service Provider is a corporation duly incorporated, validly existing
and in good standing under the Laws of the State of New York;     (B)   Service
Provider has all requisite corporate power and authority to execute, deliver and
perform its obligations under this Agreement;     (C)   the execution, delivery
and performance of this Agreement by Service Provider (1) has been duly
authorized by Service Provider and (2) will not conflict with, result in a
breach of or constitute a default under any other agreement to which Service
Provider is a party or by which Service Provider is bound;     (D)   Service
Provider is duly licensed, authorized or qualified to do business and is in good
standing in every jurisdiction in which a license, authorization or
qualification is required for the ownership or leasing of its assets or the
transaction of business of the character transacted by it, except where the
failure to be so licensed, authorized or qualified would not have a material
adverse effect on Service Provider’s ability to fulfill its obligations under
this Agreement;     (E)   Service Provider is in compliance with all Laws
applicable to Service Provider, and has obtained all applicable permits and
licenses required of Service Provider, in connection with its obligations under
this Agreement;     (F)   the Service Provider Proprietary Software, the Service
Provider Proprietary Tools and the Service Provider Equipment do not infringe
upon or misappropriate the proprietary rights of any third party;     (G)  
there is no claim or proceeding pending or, to Service Provider’s knowledge,
threatened alleging that any of the Service Provider Proprietary Software, the
Service Provider Proprietary Tools or the Service Provider Equipment infringes
or misappropriates the proprietary rights of any third party which would
reasonably be expected to have a material adverse effect on Service Provider’s
ability to fulfill its obligations under this Agreement;     (H)   to Service
Provider’s knowledge, there is no claim or proceeding pending or threatened
alleging that any of the Service Provider Third Party Software or the Service
Provider Third Party Tools identified in Schedule 16 (Software and Tools)
infringes or misappropriates the proprietary rights of any third party which
would reasonably be expected to have a material adverse effect on Service
Provider’s ability to fulfill its obligations under this Agreement;     (I)  
there is no outstanding litigation, arbitrated matter or other dispute to which
Service Provider is a party that, if decided unfavorably to Service Provider,
would reasonably be expected to have a material adverse effect on Dana’s or
Service Provider’s ability to fulfill their respective obligations under this
Agreement;

Page 44



--------------------------------------------------------------------------------



 



 

***   indicates where a confidential portion has been omitted and filed
separately with the Commission

  (J)   there is no code in the Service Provider Proprietary Software or the
Service Provider Proprietary Tools that would have the effect of disabling or
otherwise shutting down all or any portion of the Services or any such Software
or Tools;     (K)   to Service Provider’s knowledge, there is no code in the
Service Provider Third Party Software or the Service Provider Third Party Tools
that would have the effect of disabling or otherwise shutting down all or any
portion of the Services or any such Software or Tools;     (L)   each
Deliverable provided under this Agreement (including Work Product) will be free
from material errors in operation and performance, comply with applicable
documentation and specifications in all material respects and provide the
functions and features, and operate in the manner, described in the Schedule,
Work Order or other document applicable to such Deliverable for 12 months after
installation, testing and acceptance, or such other period as may be specified
in the Schedule, Work Order or other document applicable to such Deliverable;  
  (M)   the Services and any Deliverables provided by Service Provider under
this Agreement are and will be capable of supporting the Euro as a main or
additional currency; and     (N)   Service Provider has not violated any
applicable Law, or any Dana policies of which Service Provider has been given
notice, regarding the offering of unlawful inducements in connection with this
Agreement.

23.3   DISCLAIMER. EXCEPT AS SPECIFIED IN SECTION 23.1 or SECTION 23.2, NEITHER
DANA NOR SERVICE PROVIDER MAKES ANY OTHER WARRANTIES AND EACH EXPLICITLY
DISCLAIMS ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING THE IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

ARTICLE 24. ADDITIONAL COVENANTS

24.1   By Dana. Dana covenants and agrees with Service Provider that during the
Term and the Termination Assistance Period:

  (A)   Dana will comply with all Laws applicable to its performance of the
responsibilities set forth in Schedule 8 (Dana Operational Responsibilities and
Resources) and otherwise to Dana in connection with its obligations under this
Agreement.     (B)   Except as otherwise provided in this Agreement, Dana will
obtain all applicable permits and licenses, including the Dana Governmental
Approvals and the Dana Consents, required of Dana in connection with its
obligations under this Agreement.

24.2   By Service Provider. Service Provider covenants and agrees with Dana that
during the Term and the Termination Assistance Period:

Page 45



--------------------------------------------------------------------------------



 



 

***   indicates where a confidential portion has been omitted and filed
separately with the Commission

  (A)   Service Provider will comply with all Laws applicable to its provision
of the Services and otherwise to Service Provider in connection with its
obligations under this Agreement; provided that Service Provider will not be
liable under this subsection (A):

  (1)   for a violation of Law during the Transformation Period, caused by
Service Provider’s performing any Service in the same manner in which the
Service was performed by Dana before the Commencement Date for the applicable
Phased Service Component, unless another manner of performing the Service is
specified in Schedule 2 (Statement of Work) or expressly requested by Dana (but
Service Provider will promptly notify Dana of any such non-compliance identified
by Service Provider and Service Provider will take affirmative steps, in
accordance with the terms of this Agreement, to remedy such non-compliance on an
expedited basis);     (2)   for a violation of Law caused by Service Provider’s
complying with any Dana Compliance Directive; or     (3)   for a violation of
Law by Dana in performing its retained responsibilities of Schedule 2 (Statement
of Work) or violation of Laws by Dana in the operation of Dana’s business.

      For purposes of this subsection (A), “Dana Compliance Directive” means
written instructions to Service Provider regarding compliance with any Law, and
any changes to the Services required to maintain or achieve such compliance.
Dana may issue Dana Compliance Directives from time to time on its own
initiative and, in any event, will issue a Dana Compliance Directive within
30 days after receiving Service Provider’s written request for a Dana Compliance
Directive as to how one or more specific responsibilities, tasks, procedures or
processes should be carried out or modified in order to comply with applicable
Law. In such request, Service Provider shall include a reasonable level of
detail regarding available alternatives and Service Provider’s recommended
course of action and reasons therefor.     (B)   If any change in Law prevents
Service Provider from performing its obligations under this Agreement, Service
Provider will develop and, upon Dana’s approval, implement a suitable workaround
until such time as Service Provider can implement appropriate changes to the
Services or otherwise perform its obligations under this Agreement without such
workaround. Service Provider will implement any workarounds or changes to the
Services required by a change in Law at no additional charge to Dana, if the
workaround or change (1) is required as a consequence of the outsourced nature
of the Services, and is generally applicable to Service Provider’s other
customers, (2) would result in no net cost to Service Provider due to cost
savings from implementing the change or (3) can be implemented using the
resources then being used to provide the Services without adversely affecting
its ability to provide the Services and meet the Service Levels. If the
workaround or change will require the payment of additional Fees, then

Page 46



--------------------------------------------------------------------------------



 



 

***   indicates where a confidential portion has been omitted and filed
separately with the Commission

      Dana may terminate the affected portion of the Services without observing
the cure period otherwise required by Section 25.4 and the Parties will
negotiate and implement an equitable reduction in the Fees.     (C)   Service
Provider will obtain all applicable permits and licenses, including the Service
Provider Governmental Approvals and the Service Provider Consents, required of
Service Provider in connection with its obligations under this Agreement.    
(D)   Without limiting any other Service Provider obligations, in providing the
Services Service Provider will comply at all times with all applicable terms and
conditions of Dana’s collective bargaining agreements and other agreements
affecting Dana’s labor relations as they are communicated in writing to Service
Provider to the extent that Service Provider received such communication prior
to implementing the Services.     (E)   If any Deliverable fails to perform in
accordance with the warranties set forth in this Agreement, a Work Order, a New
Service Schedule or other applicable document, Service Provider will correct any
non-conformance of a Deliverable (and redeliver such corrected Deliverable) as
soon as possible using appropriate resources which will not be charged to Dana
and with no material adverse impact on the performance of other Services.    
(F)   Service Provider (1) will not intentionally code or introduce any virus or
similar items into the Dana Software, the Retained Systems, the Work Product or
the Service Provider Systems and (2) will use commercially reasonable efforts to
screen the Dana Software, the Work Product and the Service Provider Systems for
the purpose of avoiding the coding or introduction of any virus or similar items
into the Dana Software, the Work Product and the Service Provider Systems. If a
virus or similar item is found to have been introduced into the Dana Software,
the Retained Systems, the Work Product or the Service Provider Systems, Service
Provider will assist Dana in reducing the effects of the virus or similar item
and, if the virus or similar item causes a loss of operational efficiency or
loss of data or creates a security risk, will assist Dana to the same extent to
mitigate and restore such losses and mitigate such risk.     (G)   Without the
consent of Dana, Service Provider will not insert into (1) the Dana Software or
the Retained Systems, (2) the Work Product, (3) the Service Provider Software or
the Service Provider Tools that Dana has the right to access or Use or (4) the
Software or Tools used to provide the Services any code that would have the
effect of disabling or otherwise shutting down all or any portion of the
Services, any such Software or Tools or the Retained Systems.     (H)   With
respect to any disabling code that may be part of (a) the Service Provider
Software or the Service Provider Tools that Dana has the right to access or Use
or (b) the Software or Tools used to provide the Services, Service Provider will
not

Page 47



--------------------------------------------------------------------------------



 



 

***   indicates where a confidential portion has been omitted and filed
separately with the Commission

      invoke such disabling code at any time during the Term or the Termination
Assistance Period without Dana’s consent.     (I)   Service Provider will
maintain Equipment and Software used to provide the Services so that they
operate in accordance with their specifications, including (1) maintaining
Equipment in good operating condition, subject to normal wear and tear, (2)
undertaking repairs and preventive maintenance on Equipment in accordance with
the applicable Equipment manufacturer’s recommendations and (3) performing
Software maintenance in accordance with the applicable Software vendor’s
documentation and recommendations.     (J)   Service Provider will perform the
Services and develop the Deliverables with promptness, diligence and in a
workmanlike manner, in accordance with the practices and professional standards
used in well-managed operations providing services similar to the Services.    
(K)   Service Provider will use adequate numbers of qualified individuals with
suitable training, education, experience and skill to perform the Services.

24.3   Changes in Laws. Each Party will use reasonable efforts to promptly
advise the other Party of any changes in Laws of which such Party becomes aware
that affect the performance and/or receipt of Services under this Agreement.
This Section 24.3 does not impose on either Party an affirmative obligation of
inquiry or relieve either Party of its obligations hereunder.

ARTICLE 25. TERMINATION

25.1   Termination for Convenience. Effective as of any time after the Effective
Date, Dana may terminate this Agreement for convenience by giving Service
Provider at least *** days’ notice of such termination, provided that prior to
the first Commencement Date, only *** day’s notice of termination need be given.

25.2   Termination for Change in Control of Dana. In the event of a Change in
Control of Dana, Dana may, by giving Service Provider at least *** days’ notice
of such termination, terminate this Agreement in its sole discretion, provided
that such notice must be given within *** days after the Change in Control
occurs.

25.3   Termination for Change in Control of Service Provider. In the event of a
Change in Control of Service Provider, Dana may, by giving Service Provider at
least *** days’ notice of such termination, terminate this Agreement in its sole
discretion if Dana reasonably believes the new ownership would negatively impact
Dana’s reputation in the marketplace or the Change in Control involves a Dana
Competitor, provided that such notice must be given within *** days after the
Change in Control occurs.

25.4   Termination by Dana for Cause. If Service Provider (1) materially
breaches any of its material duties or obligations under this Agreement and
fails to cure such breach within the Default Cure Period, (2) materially
breaches any of its material duties or obligations under this Agreement and the
breach is not reasonably susceptible to cure within the

Page 48



--------------------------------------------------------------------------------



 



 

***   indicates where a confidential portion has been omitted and filed
separately with the Commission

    Default Cure Period or (3) commits numerous breaches of its duties or
obligations under this Agreement that in the aggregate are material, then Dana
may, by giving notice to Service Provider, terminate this entire Agreement or
the Services affected by the breach effective as of the termination date
specified in the notice of termination. If Dana terminates only the Services
affected by the breach under this Section 25.4, the Fees will be equitably
adjusted to reflect those Services that are not terminated.   25.5   Termination
for Failure to Complete Transformation. If (i) Service Provider has not
successfully completed the Transformation of the first two Phased Service
Components by ***, or (ii) Service Provider has not successfully completed the
Transformation of all of the Phased Service Components by ***, then Dana may, by
giving notice to Service Provider, terminate, as of the termination date
specified in the notice of termination, this Agreement or, at Dana’s option, the
uncompleted Phased Service Components.   25.6   Service Level Termination Event.
If Service Provider falls below *** of the Minimum Service Level as defined in
Schedule 5 (Service Levels and Performance Credits) for ***, then Dana may, by
giving notice to Service Provider, terminate this Agreement as of the
termination date specified in the notice of termination.   25.7   Termination
for Failure to Provide Adequate Assurance of Due Performance. Dana may terminate
this Agreement by giving *** days’ notice to Service Provider if Dana has
reasonable grounds to determine that Service Provider may fail to perform its
material obligations under this Agreement and Service Provider cannot provide
Dana with adequate assurance as to Service Provider’s ability to perform its
obligations under this Agreement consistently and in a sustained manner within
such *** day period.   25.8   Termination by Service Provider for Cause. Service
Provider may terminate this Agreement, effective as of a date specified in a
written notice of termination, if and only if Dana breaches its duty to pay
undisputed Fees, or to escrow any disputed Fees as required by Section 15.8, and
fails to cure the breach within *** days following its receipt of Service
Provider’s notice of termination.   25.9   Termination for Insolvency Event.
Either Party may, by giving notice to the other Party, terminate this Agreement
upon the occurrence of an Insolvency Event affecting the other Party.   25.10  
Termination for Failure to Maintain Adequate Controls. Without limiting Dana’s
termination rights under Section 25.4, in the event Service Provider fails to
provide annually a current unqualified Type II report as required in
Section 17.3(B), ***.

Page 49



--------------------------------------------------------------------------------



 



 

***   indicates where a confidential portion has been omitted and filed
separately with the Commission

25.11   Other Terminations. In addition to the provisions of this Article, this
Agreement or the applicable portions of the Services under this Agreement may be
terminated as provided in Section 13.3, Section 15.11 and subsection (B) of
Section 24.2.

ARTICLE 26. TERMINATION FEES

26.1   Termination Fees. If Dana terminates this Agreement, Service Provider
will be entitled to such fee (“Termination Fee”) as determined in accordance
with Schedule 6 (Fees). Except for the Termination Fee or as set forth in
Schedule 6 (Fees), no fee or other compensation will be payable by Dana in
connection with any expiration or termination of this Agreement (in its entirety
or as to selected Services), any change in Service volumes under Section 3.3 or
any insourcing or resourcing of Services under Section 3.5.

ARTICLE 27. TERMINATION ASSISTANCE

27.1   Termination Assistance Services.

  (A)   No less than 30 days prior to each Transformation Milestone, Service
Provider will provide to Dana for its approval a draft plan for the
disengagement and transfer of that Transformation Milestone upon the expiration,
termination, insourcing or resourcing of such Services (including any
terminations resulting from the Dana’s divestiture of an entity, business unit
or assets), (collectively, the “Disengagement Plan”). Once approved, the
document will be the Disengagement Plan for such Services. The Disengagement
Plan will, as reasonably foreseeable:

  (1)   specify Key Personnel and other resources that will be used to perform
Termination Assistance Services;     (2)   provide an estimate of incremental
Fees for the additional resources required to provide the Termination Assistance
Services;     (3)   specify substantially all activities necessary to carry out
the Termination Assistance Services as efficiently as reasonably possible;    
(4)   specify such training and documentation reasonably required for Dana to
understand and operate the Software and Tools used by Service Provider to
provide the Services, including (a) configuration data for such Software and
Tools and (b) scripts and customizations of such Software and Tools; and

Page 50



--------------------------------------------------------------------------------



 



 

***   indicates where a confidential portion has been omitted and filed
separately with the Commission

  (5)   set out a timetable and process for effecting Termination Assistance
Services that will enable Dana to have completed disengagement as quickly as
reasonably possible without materially disrupting the quality of the Services
and without limiting Service Provider’s obligation to meet the Service Levels
during the Termination Assistance Period.

  (B)   Service Provider will keep the Disengagement Plan up to date during the
Term by updating the Disengagement Plan, from time to time, as necessary to take
into account changes to the Services and New Services and submitting such
updates to Dana for approval. Upon approval such updates will be incorporated
into the Disengagement Plan.     (C)   Upon the expiration or termination of
this Agreement or Service Provider ceasing to provide the Services for any
reason, or the insourcing or resourcing of Services under this Agreement,
Service Provider will provide the Termination Assistance Services in accordance
with the Disengagement Plan. Termination Assistance Services constituting the
continuance of existing Services that do not specifically relate to such
expiration, termination, insourcing or resourcing will be performed during the
Termination Assistance Period at the same rates as during the Term. Termination
Assistance Services that relate specifically to the expiration, termination,
insourcing or resourcing, and that cannot be provided by Key Personnel or other
existing resources without unreasonably risking, in Dana’s opinion, adverse
impact to Service Provider’s ability to provide the Services, will be provided
at the applicable rates set forth therefor in Schedule 6 (Fees) or, if the
applicable rates are not set forth in Schedule 6 (Fees), at Service Provider’s
rates in effect for such services immediately before the expiration,
termination, insourcing or resourcing. Dana’s determination to accept risks of
adverse impact will relieve Service Provider from any consequences of such
adverse impact.     (D)   The quality and level of performance of the applicable
Services during the Termination Assistance Period will not be degraded as
compared to the quality and level of performance of such Services before such
Termination Assistance Period. Without limiting the foregoing, during the
Termination Assistance Period, Service Provider will (1) provide to Dana and
potential successors designated by Dana such information as Dana may reasonably
request relating to the number and respective functions of the members of the
Project Staff performing Services, (2) not make any material changes to the
level of Service and (3) not reassign Service Provider’s employees or
contractors away from performance of functions under this Agreement (until Dana
has had an opportunity to meet with and attempt to hire such personnel as
described in Section 27.3 and except to the extent otherwise mutually agreed by
the Parties in order to mitigate Termination Fees).     (E)   After the
expiration of the Termination Assistance Period, Service Provider will
(1) answer questions from Dana regarding the terminated, insourced or resourced
Services on an “as needed” basis at Service Provider’s then-standard billing
rates and (2) deliver to Dana any remaining Dana-owned reports and documentation

Page 51



--------------------------------------------------------------------------------



 



 

***   indicates where a confidential portion has been omitted and filed
separately with the Commission

      relating to the terminated, insourced or resourced services still in
Service Provider’s possession.

27.2   Exit Rights. Upon the later of (A) the expiration or termination of this
Agreement and (B) the last day of any Termination Assistance Period (the “End
Date”):

  (A)   The rights granted to Service Provider and Service Provider Agents in
Section 20.1 will immediately terminate and Service Provider will, and, to the
extent Dana does not possess a current copy of the Dana Software, will cause
Service Provider Agents to (1) deliver to Dana, at no cost to Dana, a current
copy of the Dana Software in the form in use as of the End Date and (ii) destroy
or erase all other copies of the Dana Software in Service Provider’s or Service
Provider Agents’ possession. Service Provider will, upon Dana’s request, certify
to Dana that all such copies have been destroyed or erased.     (B)   Upon
Dana’s request, Service Provider will sell to Dana or its designee, free and
clear of all liens, security interests or other encumbrances, at the then
current fair market value any Equipment owned by Service Provider and being used
by Service Provider or Service Provider Agents primarily to perform the Services
as of the End Date.     (C)   Service Provider will, and will cause Service
Provider Agents to, deliver to Dana a copy of all Work Product, in the form in
use as of the End Date.     (D)   Upon Dana’s request, Service Provider will,
and will cause Service Provider Agents to, transfer or assign to Dana or its
designee, on terms and conditions acceptable to all applicable parties, any
agreements with third parties for the leasing of Equipment, licensing of
Software, maintenance services, disaster recovery services or other third-party
products or services, being used by Service Provider or Service Provider Agents
primarily to provide the Services as of the End Date (including any Assigned
Agreements), and Dana will assume the ongoing obligations under such agreements
that relate to periods after the End Date.     (E)   As to Service Provider
Software and Service Provider Tools to be licensed to Dana as provided in
subsections (C) and (D) of Section 20.2, Service Provider will deliver to Dana a
copy of the Service Provider Software and Service Provider Tools, in the form in
use as of the End Date.

27.3   Right to Hire Project Staff.

  (A)   Upon the delivery of a notice of intent to terminate or not renew this
Agreement, or upon an insourcing of part of the Services, as to the then current
members of the Project Staff providing the affected Services under this
Agreement (each an “Affected Project Staff Member”), Service Provider will, to
the extent not prohibited by applicable Law, (1) provide Dana with the name of
each Affected Project Staff Member and a description of job responsibilities,
(2) provide Dana and its designees, at their option, reasonable access, in a
manner agreed upon by

Page 52



--------------------------------------------------------------------------------



 



 

***   indicates where a confidential portion has been omitted and filed
separately with the Commission

      the Parties to minimize any interference with Service Provider’s ability
to provide the Services and conduct its business, to such Affected Project Staff
Members and (3) allow Dana to meet with, solicit and hire, in a manner agreed
upon by the Parties to minimize any interference with Service Provider’s ability
to conduct its business, such Affected Project Staff Members as of the End Date.
    (B)   Service Provider will waive any restrictions that may prevent any
Affected Project Staff Member from being hired by Dana or its designees under
this Section.

27.4   Termination Assistance upon Change in Services Volumes or Insourcing or
Resourcing. If there is (1) a change in Service volumes under Section 3.3,
(2) an insourcing or resourcing under Section 3.5, (3) any termination of
Services under this Agreement under subsection (D) of Section 6.7, (4) any
termination of Services under this Agreement under Section 13.3 or (5) any
termination of Services under this Agreement under subsection (B) of
Section 24.2, then Section 27.2 and Section 27.3 will apply only in relation to
those resources and other items referred to in Section 27.2 (“Affected
Resources”), and those Affected Project Staff Members, that are associated with
the Services to be changed, insourced, resourced or terminated. As soon as
practicable after Dana exercises any such right, Service Provider will notify
Dana if any such Affected Resources, or any such Affected Project Staff Members,
are necessary for the provision of the remaining Services and cannot be
duplicated; whereupon Dana and Service Provider will agree upon an appropriate
allocation of such Affected Resources and Affected Project Staff Members.

27.5   Injunctive Relief. Without limiting the foregoing, Service Provider
acknowledges and agrees that Dana may be irreparably harmed if Service Provider
were to fail or threaten not to provide Dana with Termination Assistance
Services, and that Dana may proceed directly to court in any such case without
observing any cure period otherwise applicable under this Agreement.

ARTICLE 28. INDEMNITIES

28.1   Indemnities by Dana. Dana will indemnify Service Provider and its
Affiliates against, and defend and hold Service Provider and its Affiliates
harmless from and against, any Losses suffered, incurred or sustained by Service
Provider or its Affiliates or to which Service Provider or its Affiliates
becomes subject, resulting from, arising out of or relating to any third party
claim:

  (A)   that the Dana Software or Dana Tools infringe upon or misappropriate the
proprietary or other rights of any third party; provided that Dana will not have
any indemnity obligation under this subsection (A) to the extent any
infringement or misappropriation relates to:

  (1)   any item of Dana Third Party Software or Dana Third Party Tool that,
with Service Provider’s specific prior written consent, is excluded from
indemnification under this subsection (A);

Page 53



--------------------------------------------------------------------------------



 



 

***   indicates where a confidential portion has been omitted and filed
separately with the Commission

  (2)   modifications made or authorized by Service Provider or a Service
Provider Agent, without the approval of Dana;     (3)   Service Provider’s use
of the Dana Software or Dana Tools in combination with products or services not
furnished or approved by Dana and not contemplated by this Agreement;     (4)  
a breach of the Dana Consents by Service Provider; or     (5)   the failure of
Service Provider to use corrections or modifications provided by Dana on a
timely basis.

  (B)   based on the violation of a Law for the protection of persons or members
of a protected class or category of persons by Dana or Dana Agents, including
unlawful discrimination;     (C)   relating to personal injury, bodily injury,
death or property loss or damage caused by the acts or omissions of Dana or Dana
Agents (and Dana hereby waives, as to the defense of Service Provider, any
immunity defense it may have to such claim under Laws related to workers’
compensation or employee injuries);     (D)   any employment actions resulting
from misrepresentations, oral or written, made by Dana or Dana Agents to
Affected Employees or other Dana employees that were not authorized by Service
Provider;     (E)   any action taken by Dana with respect to the Affected
Employees, including any claims arising from Dana’s decisions, acts or omissions
relating to screening, interviewing, hiring, assignment, evaluation,
compensation, termination and/or transfer;     (F)   relating to any amounts,
including taxes, interest and penalties, assessed against Service Provider that
are the obligation of Dana under Article 16;     (G)   for government penalties
and fines resulting from Dana’s breach of its covenants in Section 24.1;     (H)
  relating to (1) any duties or obligations of Dana or Dana Agents with respect
to one another, (2) liability under any Assigned Agreement based on acts or
omissions of Dana or Dana Agents before the applicable Assigned Agreement
Effective Date and (3) liability under any Managed Agreement based on acts or
omissions of Dana or Dana Agents for which Dana is not entitled to
indemnification under clause (3) of subsection (H) of Section 28.2.     (I)   by
a Non-US Employee (as defined in Schedule 18 (Human Resources)) or a non-US
Governmental Authority to the extent the claim arises from a breach of Dana’s
responsibilities, or constitutes a liability for which Dana has agreed to be
responsible, under the terms of Schedule 18 (Human Resources);

Page 54



--------------------------------------------------------------------------------



 



 

***   indicates where a confidential portion has been omitted and filed
separately with the Commission

  (J)   relating to Dana’s failure to obtain, maintain or comply with the Dana
Consents and the Dana Governmental Approvals or to comply with the Service
Provider Consents;     (K)   relating to use by Dana of any Service Provider
Third Party Software or Service Provider Third Party Tools outside of the
licenses granted in Article 20; or     (L)   resulting from a disclosure of
Service Provider’s Confidential Information due to Dana’s breach of
Section 22.1.

    Dana will indemnify Service Provider against any costs and expenses incurred
in connection with the enforcement of this Section.   28.2   Indemnities by
Service Provider. Service Provider will indemnify Dana and its Affiliates
against, and defend and hold Dana and its Affiliates harmless from and against,
any Losses suffered, incurred or sustained by Dana or its Affiliates or to which
Dana or its Affiliates become subject, resulting from, arising out of or
relating to any third party claim:

  (A)   that the Services, the Deliverables, the Work Product, the Service
Provider Software, the Service Provider Tools, the Service Provider Equipment,
any enhancements or modifications to the Dana Software performed by Service
Provider or Service Provider Agents or any other resources or items provided to
Dana by Service Provider or Service Provider Agents infringe upon or
misappropriate the proprietary or other rights of any third party; provided that
Service Provider will not have any indemnity obligation under this subsection
(A) to the extent any infringement or misappropriation relates to:

  (1)   any item of Service Provider Third Party Software or Service Provider
Third Party Tool that, with Dana’s specific prior written consent, is excluded
from indemnification under this subsection (A);     (2)   modifications made by
Dana or a Dana Agent (other than Service Provider and Service Provider Agents),
without the approval of Service Provider;     (3)   Dana’s use of any such
materials in combination with products or services not furnished or approved by
Service Provider and not contemplated by this Agreement;     (4)   a breach of
the Service Provider Consents by Dana;     (5)   the failure of Dana to use
corrections or modifications provided by Service Provider on a timely basis; or
    (6)   the infringement results from Service Provider’s adherence to Dana’s
directions or procedures.

Page 55



--------------------------------------------------------------------------------



 



 

***   indicates where a confidential portion has been omitted and filed
separately with the Commission

  (B)   based on the violation of a Law for the protection of persons or members
of a protected class or category of persons by Service Provider or Service
Provider Agents, including unlawful discrimination;     (C)   relating to
personal injury, bodily injury, death or property loss or damage caused by the
acts or omissions of Service Provider or Service Provider Agents (and Service
Provider hereby waives, as to the defense of Dana, any immunity defense it may
have to such claim under Laws related to workers’ compensation or employee
injuries);     (D)   relating to accrued employee benefits expressly assumed by
Service Provider;     (E)   relating to any employment actions resulting from
misrepresentations, oral or written, made by Service Provider or Service
Provider Agents to Affected Employees or other Dana employees that were not
authorized by Dana;     (F)   relating to any action taken by Service Provider
with respect to the Affected Employees, including any claims arising from
Service Provider’s decisions, acts or omissions relating to screening,
interviewing, hiring, assignment, evaluation, compensation, termination and/or
transfer;     (G)   relating to any other aspect of the Project Staff’s
employment relationship with Service Provider or the termination of the
employment relationship with Service Provider (including claims for breach of an
express or implied contract of employment);     (H)   relating to (1) any duties
or obligations of Service Provider or Service Provider Agents with respect to
one another, (2) liability under any Assigned Agreement based on acts or
omissions of Service Provider or Service Provider Agents on or after the
applicable Assigned Agreement Effective Date and (3) liability under any Managed
Agreement based on acts or omissions of Service Provider or Service Provider
Agents on or after the applicable Managed Agreement Effective Date that
constitute a breach or default of Service Provider’s obligations under
Article 9;     (I)   relating to Service Provider’s failure to obtain, maintain
or comply with the Service Provider Consents and the Service Provider
Governmental Approvals or to comply with the Dana Consents;     (J)   by any of
Service Provider’s partners or subcontractors arising from or in connection with
their provision of Services;     (K)   resulting from a disclosure of Dana’s
Confidential Information due to Service Provider’s breach of Section 10.3 or
Section 22.1;     (L)   relating to any amounts, including taxes, interest and
penalties, assessed against Dana that are the obligation of Service Provider
under Article 16;

Page 56



--------------------------------------------------------------------------------



 



 

***   indicates where a confidential portion has been omitted and filed
separately with the Commission

  (M)   relating to use by Service Provider of any Dana Third Party Software or
Dana Third Party Tools outside the scope of the licenses granted in Article 20;
    (N)   for government penalties and fines resulting from Service Provider’s
breach of its covenants in Section 24.2;     (O)   by a Non-US Employee (as
defined in Schedule 18 (Human Resources)) or a non-US Governmental Authority to
the extent the claim arises from a breach of Service Provider’s
responsibilities, or constitutes a liability for which Service Provider has
agreed to be responsible, under the terms of Schedule 18 (Human Resources); or  
  (P)   based on the processing or transfer of Dana Data in violation of Service
Provider’s or a Service Provider Agent’s obligations under the terms of
Section 22.6 or a Local Country Agreement.

    Service Provider will indemnify Dana against any costs and expenses incurred
in connection with the enforcement of this Section.   28.3   Indemnification
Procedures. If any third-party claim is commenced against a Party entitled to
indemnification under Section 28.1 or Section 28.2 (the “Indemnified Party”),
notice thereof will be given to the Party that is obligated to provide
indemnification (the “Indemnifying Party”) as promptly as practicable. If, after
such notice, the Indemnifying Party will acknowledge that this Agreement applies
with respect to such claim, then the Indemnifying Party will be entitled, if it
so elects, in a notice promptly delivered to the Indemnified Party, but in no
event less than 10 days before the date on which a response to such claim is
due, to immediately take control of the defense and investigation of such claim
and to employ and engage attorneys reasonably acceptable to the Indemnified
Party to handle and defend the same, at the Indemnifying Party’s sole cost and
expense. The Indemnified Party will cooperate, at the cost of the Indemnifying
Party, in all reasonable respects with the Indemnifying Party and its attorneys
in the investigation, trial and defense of such claim and any appeal arising
therefrom; provided that the Indemnified Party may, at its own cost and expense,
participate, through its attorneys or otherwise, in such investigation, trial
and defense of such claim and any appeal arising therefrom. No settlement of a
claim that involves a remedy other than the payment of money by the Indemnifying
Party will be entered into without the consent of the Indemnified Party. After
notice by the Indemnifying Party to the Indemnified Party of its election to
assume full control of the defense of any such claim, the Indemnifying Party
will not be liable to the Indemnified Party for any legal expenses incurred
thereafter by such Indemnified Party in connection with the defense of that
claim. If the Indemnifying Party does not assume full control over the defense
of a claim subject to such defense as provided in this Section, the Indemnifying
Party may participate in such defense, at its sole cost and expense, and the
Indemnified Party will have the right to defend the claim in such manner as it
may deem appropriate, at the cost and expense of the Indemnifying Party.   28.4
  Injunctions Affecting Services. If any product or service provided by Service
Provider and used by Service Provider to provide the Services becomes, or in
Service Provider’s

Page 57



--------------------------------------------------------------------------------



 



 

***   indicates where a confidential portion has been omitted and filed
separately with the Commission

    reasonable opinion is likely to become, the subject of an infringement or
misappropriation claim or proceeding, then Service Provider will promptly notify
Dana of such claim or proceeding and, at Service Provider’s expense (1) secure
the royalty-free right to continue using the product or service or (2) replace
or modify the product or service to make it non-infringing, provided that any
such replacement or modification will not degrade the performance or quality of
the affected component of the Services in any material way. If neither (1) nor
(2) is available to Service Provider, Service Provider will remove the product
or service from the Services and the Fees will be equitably adjusted to
adequately reflect such removal. If any product or service provided by Dana and
used by Service Provider to provide the Services becomes, or in Dana’s
reasonable opinion is likely to become, the subject of an infringement or
misappropriation claim or proceeding, then Dana will promptly notify Service
Provider of such claim or proceeding, and unless and until Dana secures the
right to continue using the product or service, or replaces or modifies the
product or service to make if non-infringing, Service Provider will be relieved
of the Services that require the enjoined product or service, without affecting
Dana’s payment obligations.

ARTICLE 29. DAMAGES

29.1   Direct Damages. Each Party will be liable to the other Party for any
direct damages arising out of or relating to such Party’s performance or failure
to perform under this Agreement; provided that the liability of a Party to the
other Party, whether based on an action or claim in contract, equity,
negligence, tort or otherwise, will not in the aggregate exceed ***.   29.2  
Consequential Damages.

  (A)   ***     (B)   Notwithstanding the foregoing, the following damages are
agreed to be included within direct damages and not excluded by this
Section 29.2: ***.

Page 58



--------------------------------------------------------------------------------



 



 

***   indicates where a confidential portion has been omitted and filed
separately with the Commission

29.3   Exceptions.

  (A)   ***

  (1)   ***     (2)   ***     (3)   ***

  (B)   ***

  (1)   ***

  (C)   ***

  (1)   ***     (2)   ***

  (D)   ***

29.4   ***

  (A)   ***

Page 59



--------------------------------------------------------------------------------



 



 

***   indicates where a confidential portion has been omitted and filed
separately with the Commission

  (B)   ***     (C)   ***     (D)   ***

29.5   Injunctive Relief. A Party may seek immediate injunctive relief for a
breach of this Agreement by the other Party if the breach would result in
irreparable harm to the Party for which monetary damages would provide an
inadequate remedy. A Party filing a pleading seeking immediate injunctive relief
that is not awarded in substantial part will pay all reasonable costs and
attorneys’ fees of the other Party.

ARTICLE 30. INSURANCE

30.1   Insurance. Except as specifically provided otherwise in this Agreement,
Service Provider will obtain and maintain at its own expense, and require
Service Provider Agents to obtain and maintain at their own expense or Service
Provider’s expense, insurance of the type and in the minimum amounts set forth
below, with reputable carriers satisfactory to Dana:

  (A)   for U.S. citizens and foreign nationals working in the U.S. or its
territories and entitled to state workers’ compensation insurance or benefits,
statutory workers’ compensation in accordance with all state and local
requirements, including employers’ liability, with limits not less than ***;    
(B)   for foreign nationals working outside the U.S. or its territories, or
working in the U.S. or its territories but not entitled to workers’ compensation
insurance or benefits, employee injury insurance or benefits usual, customary
and/or required in the country in which such foreign national is employed or
domiciled, whichever is applicable, which insurance or benefit may be provided
through a non-U.S. government sponsored program or social welfare program or
private insurance, as is usual, customary and/or required in the employee’s
country of employment or domicile, whichever is applicable;     (C)   commercial
general liability insurance for an insured amount of not less than *** per
occurrence and *** aggregate;     (D)   automobile liability insurance covering
use of all owned, non-owned and hired automobiles for bodily injury, property
damage, with a minimum combined single limit per accident of *** or the minimum
limit required by Law, whichever limit is greater;

Page 60



--------------------------------------------------------------------------------



 



 

***   indicates where a confidential portion has been omitted and filed
separately with the Commission

  (E)   professional errors and omissions liability insurance covering loss
(other than bodily injury or property damage) which may result from any
rendering or failure to render any professional services under this Agreement
subject to the terms and conditions of the policy, with a minimum limit of ***
per occurrence and *** in aggregate. Certificate will state policy limits are in
effect in full force;     (F)   fidelity bond/crime insurance, naming Dana as a
loss payee, ***;     (G)   all risk property coverage, including flood and
earthquake and business interruption insurance, covering property and operations
of Service Provider or property in its care, custody or control; and     (H)  
umbrella and/or excess liability coverage, applying over the employer’s
liability, commercial general liability and automobile liability, in minimum
amounts of *** per occurrence and *** in the aggregate. This layer may be self
insured.

    The above coverages will apply on a worldwide basis regardless of where the
event that creates the liability occurs or where the suit or claim for the
liability is brought. The above coverages, meaning (C) and (D) only, will be
written or endorsed so that they are primary coverages and not excess or
contributory to any coverages maintained by Dana. Service Provider’s obligations
under this Section will in no way limit or diminish its indemnification
obligations, or liability for claims covered, under the terms of this Agreement.
  30.2   Period of Insurance. Service Provider will take out and maintain the
insurance policies referred to in Section 30.1 for the following periods:

  (A)   ***     (B)   ***

    For any coverage written on a claims made basis, the retrospective date must
be no later than the Effective Date of this Agreement.   30.3   Insurance
Documentation. For all insurance required under Section 30.1, Service Provider
will, on the Effective Date and prior to each coverage renewal date, or upon
Dana’s request from time to time, furnish to Dana certificates of insurance or
other

Page 61



--------------------------------------------------------------------------------



 



 

***   indicates where a confidential portion has been omitted and filed
separately with the Commission

    appropriate documentation (including evidence of renewal of insurance)
evidencing all coverages referenced in Section 30.1 and naming Dana as an
additional insured with regard to the commercial general liability coverage as
respects bodily injury or property damage resulting from the Project Staff’s act
or omissions. In the event of cancellation, non-renewal or material alteration,
Service Provider shall cause its insurers to endeavor to provide 30 days’ prior
written notice to Dana. With regard to the coverages referenced in
Section 30.1.(E) and 30.1.(F), Service Provider will provide Dana as much notice
as is reasonably possible under the circumstances prior to any cancellation,
non-renewal or material alteration. Such cancellation or material alteration
will not relieve Service Provider of its continuing obligation to maintain
insurance coverage in accordance with this Article. With regard to the
Professional Errors and Omissions Liability insurance, on the Effective Date and
prior to each coverage renewal date, or upon Dana’s request from time to time,
Service Provider will provide a written certification from its insurance broker
that the coverage maintained by Service Provider covers all Services under this
Agreement, subject to the terms and conditions of the policy, and that the
limits are in full force and effect. If Service Provider or its broker cannot
provide such written certification, then Service Provider will provide (i) a
written statement that the limits are in full force and effect, (ii) a written
summary of the coverage provided by either the Service Provider or the Service
Provider’s insurance broker detailing the terms and conditions including the
covered and excluded perils, as previously provided and (iii) a written
statement, if there are any changes that need to be made to the summary provided
by the Service Provider. Otherwise Parties understand this summary is still
current to the best of Service Provider’s knowledge.   30.4   Risk of Loss.
Subject to the terms of this Agreement, each Party is responsible for the risk
of loss of, or damage to, any property of the other that is caused by the acts
or omissions of such Party.   30.5   Deductibles or Self Insurance. Unless
Service Provider maintains an investment grade credit rating by Moody’s
Investors Services, the foregoing coverages may not be changed to increase any
deductibles or other self insurance provisions in excess of the respective
amounts in existence on the Effective Date

ARTICLE 31. MISCELLANEOUS PROVISIONS

31.1   Assignment. Neither Party will, without the consent of the other Party,
assign this Agreement or otherwise transfer its rights or obligations under this
Agreement; provided that Dana may assign or otherwise transfer its rights and
obligations under this Agreement to any Affiliate of Dana, to an entity that
acquires all or substantially all of Dana’s assets or Dana’s successor by way of
merger or acquisition. The consent of a Party to any assignment of this
Agreement will not constitute such Party’s consent to further assignment. This
Agreement will be binding on the Parties and their respective successors and
permitted assigns. Any assignment in contravention of this subsection will be
void.   31.2   Notices. Except as otherwise specified in this Agreement, all
notices, requests, consents, approvals, agreements, authorizations,
acknowledgements, waivers and other

Page 62



--------------------------------------------------------------------------------



 



 

***   indicates where a confidential portion has been omitted and filed
separately with the Commission

    communications required or permitted under this Agreement will be in writing
and will be deemed given when sent by telecopy to the telecopy number specified
below or delivered by hand to the address specified below. A copy of any such
notice will also be sent by express air mail on the date such notice is
transmitted by telecopy to the address specified below:

In the case of Dana:
Dana Corporation
4500 Dorr Street
Toledo, Ohio 43615
Attention: Vice President, Human Resources
Telecopy No.: 419-535-4790
With a copy to:
Dana Corporation
4500 Dorr Street
Toledo, Ohio 43615
Attention: General Counsel
Telecopy No.: 419-535-4790
In the case of Service Provider:
IBM Corporation
Rt. 100, Bldg. 2
Somers, NY 10589
Attention: VP, BTO Industrial
Telecopy No.: (914) 766-2500
With a copy to:
IBM Corporation
Rt. 100, Bldg. 2
Somers, NY 10589
Attention: Associate General Counsel
Telecopy No.: (914) 766-4344

    Either Party may change its address or telecopy number for notification
purposes by giving the other Party 15 days’ notice of the new address or
telecopy number and the date upon which it will become effective.   31.3  
Counterparts. This Agreement may be executed in any number of counterparts, each
of which will be deemed an original, but all of which taken together will
constitute one single agreement between the Parties.   31.4   Relationship. The
Parties intend to create an independent contractor relationship and nothing
contained in this Agreement will be construed to make either Dana or Service
Provider partners, joint venturers, principals, agents or employees of the
other. No officer, director, employee, agent, affiliate or contractor retained
by Service Provider to perform work on Dana’s behalf under this Agreement will
be deemed to be an employee,

Page 63



--------------------------------------------------------------------------------



 



 

***   indicates where a confidential portion has been omitted and filed
separately with the Commission

    agent or contractor of Dana. Neither Party will have any right, power or
authority, express or implied, to bind the other.   31.5   Consents, Approvals
and Requests. Except as specifically set forth in this Agreement, all consents
and approvals to be given by either Party under this Agreement will not be
unreasonably withheld or delayed and each Party will make only reasonable
requests under this Agreement.   31.6   Waivers. No delay or omission by either
Party to exercise any right or power it has under this Agreement will impair or
be construed as a waiver of such right or power. A waiver by any Party of any
breach or covenant will not be construed to be a waiver of any succeeding breach
or any other covenant. All waivers must be signed by the Party waiving its
rights.   31.7   Remedies Cumulative. No right or remedy herein conferred upon
or reserved to either Party is intended to be exclusive of any other right or
remedy, and each right and remedy will be cumulative and in addition to any
other right or remedy under this Agreement, or under applicable Law, whether now
or hereafter existing.   31.8   Amendments. No change or addition to any
provision of this Agreement will be valid unless in writing and signed by an
authorized representative of each of the Parties.   31.9   Survival. The terms
of Sections 6.7(C), 6.8(D), 12.2(D) and (E), 14.2(G), 15.3 (as to outstanding
Fees), 15.10, , 17.2, 17.3(B), 17.4, 27.1(C), (D) and (E), 27.2(A) and (D),
27.3, 30.2, 31.7, 31.9, 31.10, 31.11 and 31.12; Articles 16, 20, 22, 26, 28, 29
and 32; and the notice requirements for reassignment of Key Personnel set forth
in Schedule 18 (Human Resources) will survive the expiration or termination of
this Agreement.   31.10   Third Party Beneficiaries. Each Party intends that
this Agreement will not benefit, or create any right or cause of action in or on
behalf of, any person or entity other than the Parties.   31.11   Covenant of
Further Assurances. Subsequent to the execution and delivery of this Agreement
and without any additional consideration, each of Dana and Service Provider will
execute and deliver any further legal instruments and perform any acts that are
or may become necessary to effectuate the purposes of this Agreement.   31.12  
Negotiated Terms. The Parties agree that the terms and conditions of this
Agreement are the result of negotiations between the Parties and that this
Agreement will not be construed in favor of or against any Party by reason of
the extent to which any Party or its professional advisors participated in the
preparation of this Agreement.   31.13   Export. Dana and Service Provider will
not knowingly export or re-export any personal computer system, part, technical
data or sub-elements under this Agreement, directly or indirectly, to any
destinations prohibited by the United States Government. The term “technical
data” in this context, means such data as is defined as technical data by
applicable United States export regulations.

Page 64



--------------------------------------------------------------------------------



 



 

***   indicates where a confidential portion has been omitted and filed
separately with the Commission

31.14   Non-Solicitation. Except as permitted under Section 27.3, during the
Term neither Party will solicit or hire any individual while that individual is
an employee of the other Party. This Section will not restrict the right of
either Party to solicit or recruit generally in the media or prohibit either
Party from hiring an employee of the other who answers any advertisement or who
otherwise voluntarily applies for hire without having been initially solicited
or recruited by the hiring Party.   31.15   Conflict of Interest. Neither Party
will pay any salaries, commissions, fees or make any payments or rebates to any
employee of the other Party, or to any designee of such employee, or favor any
employee of the other Party, or any designee of such employee, with gifts or
entertainment of significant cost or value or with services or goods sold at
less than full market value. Obligation under this Section will also be binding
upon the Parties respective agents.   31.16   Publicity. Neither Party will use
the other Party’s name or mark, or use language from which the connection of
such name or mark may be inferred, without the other Party’s prior written
consent, in the other Party’s sole discretion. Neither Party may make, without
the prior written approval of authorized representatives of the other Party, any
public disclosures relating to this Agreement, except for internal announcements
or disclosures required to meet legal or regulatory requirements that are beyond
the reasonable control of the disclosing Party.   31.17   Liens. Service
Provider will keep all real and personal property of Dana, and the Services,
free and clear of all liens or lien claims. If any lien or lien claim is
asserted for any reason, Dana may at its sole discretion (1) pay the amount of
the lien or lien claim, (2) deduct the amount paid from Fees due to Service
Provider and/or (3) require Service Provider to obtain a properly executed
release of lien satisfactory to Dana.

ARTICLE 32. CONSTRUCTION

32.1   Background. The statement of background and objectives set forth in the
introductory portion of this Agreement are intended to be a general introduction
to this Agreement and are not intended to expand the scope of the Parties’
obligations or to alter the plain meaning of this Agreement’s terms and
conditions. However, to the extent the terms and conditions of this Agreement do
not address a particular circumstance or are otherwise unclear or ambiguous,
such terms and conditions are to be interpreted and construed so as to give the
fullest possible effect to the goals and objectives set forth in the statement
of background and objectives.   32.2   Incorporation and References. In this
Agreement and the Schedules and Local Country Agreements to this Agreement:

  (A)   the Schedules and Local Country Agreements to this Agreement are hereby
incorporated into and deemed part of this Agreement and all references to this
Agreement will include the Schedules to this Agreement;     (B)   references to
a Schedule, Section or Article will be to such Schedule to, or Section or
Article of, this Agreement unless otherwise provided;

Page 65



--------------------------------------------------------------------------------



 



 

***   indicates where a confidential portion has been omitted and filed
separately with the Commission

  (C)   references to any Law means references to such Law in changed or
supplemented form or to a newly adopted Law replacing a previous Law; and    
(D)   references to and mentions of the word “including” or the phrase “e.g.”
means “including, without limitation.”

32.3   Headings. The Article and Section headings, Table of Contents and Table
of Schedules are for reference and convenience only and will not be considered
in the interpretation of this Agreement.   32.4   Severability. If any provision
of this Agreement is held by a court of competent jurisdiction to be contrary to
Law, then the remaining provisions of this Agreement, if capable of substantial
performance, will remain in full force and effect.   32.5   Sole and Exclusive
Venue. Each Party irrevocably agrees that any legal action, suit or proceeding
brought by it in any way arising out of this Agreement must be brought solely
and exclusively in the United States District Court for the Northern District of
Ohio or Court of Common Pleas for Lucas County located in Toledo, Ohio and
irrevocably accepts and submits to the sole and exclusive jurisdiction of each
such court in personam, generally and unconditionally, with respect to any
action, suit or proceeding brought by it or against it by the other Party;
provided that this Section will not prevent a Party against whom any legal
action, suit or proceeding is brought by the other Party in the state courts of
the State of Ohio from seeking to remove such legal action, suit or proceeding,
under applicable federal Law, to the district court of the United States for the
district and division embracing the place where the action is pending in the
state courts of the State of Ohio, and if an action is so removed each Party
irrevocably accepts and submits to the jurisdiction of that district court. Each
Party hereto further irrevocably consents to the service of process from any of
such courts by mailing copies thereof by registered or certified mail, postage
prepaid, to such Party at its address designated under this Agreement, with such
service of process to become effective 30 days after such mailing.   32.6  
Section 365(n). All rights and licenses granted under or under this Agreement by
Service Provider to the Dana Group Companies are, and will otherwise be deemed
to be, for purposes of Section 365(n) of Title 11 of the United States Code, as
amended from time to time (the “Bankruptcy Code”), licenses to rights to
“intellectual property” as defined under the Bankruptcy Code. The Parties agree
that the Dana Group Companies, as licensee of such rights under this Agreement,
will retain and may fully exercise all of its rights and remedies available to
it under the Bankruptcy Code including Section 365(n) thereof.   32.7  
Governing Law.

  (A)   This Agreement and the rights and obligations of the Parties under this
Agreement will be governed by and construed in accordance with the Laws of the
State of Ohio, without giving effect to the principles thereof relating to the
conflicts of Laws.

Page 66



--------------------------------------------------------------------------------



 



 

***   indicates where a confidential portion has been omitted and filed
separately with the Commission

  (B)   The Parties agree that, to the extent no expressly permitted by Law, the
United Nations Convention on Contracts for the International Sale of Goods 1980,
and all international and domestic legislation implementing such Convention,
will not apply to this Agreement.     (C)   The Parties further agree that their
respective rights and obligations under this Agreement will be solely and
exclusively as set forth in this Agreement and that the Uniform Computer
Information Transactions Act (“UCITA”), whether enacted in whole or in part by
any state or applicable jurisdiction, regardless of how codified, will not apply
to this Agreement and is hereby disclaimed. The Parties further agree to amend
this Agreement as may be necessary to comply with any mandatory disclaimer
language required by UCITA in any applicable jurisdiction.

32.8   Waiver of Jury Trial. The Parties hereby irrevocably waive any right to
jury trial with respect to any action relating to this Agreement or the
Services.   32.9   Entire Agreement. This Agreement and the Schedules to this
Agreement represent the entire agreement between the Parties with respect to its
subject matter, and there are no other representations, understandings or
agreements between the Parties relative to such subject matter.   32.10  
Interpretation Consistent with Law; Conflicts.

  (A)   If any provision of this Agreement is subject to an interpretation which
would be invalid, illegal, or unenforceable, the remaining provisions of this
Agreement will not in any way be affected or impaired, and the invalid, illegal,
or unenforceable provision will be interpreted to reflect the Parties’ original
intent under this Agreement as nearly as possible in accordance with applicable
Laws.     (B)   If there is a conflict among the terms in the various documents
within this Agreement:

  (1)   to the extent the conflicting provisions can reasonably be interpreted
so that such provisions are consistent with each other, such consistent
interpretation will prevail; and     (2)   to the extent this Section 32.10(B)
does not resolve such conflict, the following order of precedence will prevail:

  (a)   the provisions of a Local Country Agreement will prevail over a
conflicting term in this Agreement with respect to Services performed within the
jurisdiction of such Local Country Agreement;     (b)   this Agreement
(exclusive of its Schedules) will prevail over a conflicting term in its
Schedules; and

Page 67



--------------------------------------------------------------------------------



 



 

***   indicates where a confidential portion has been omitted and filed
separately with the Commission

  (c)   a Schedule will prevail over a conflicting term in the Exhibits.

          Each of Dana and Service Provider has caused this Agreement to be
signed and delivered by its duly authorized representative on this 26th day of
September, 2007.

            DANA CORPORATION
      By:   /s/ Dean Wilson         Name:   Dean Wilson        Title:   VP HR
Transformation              By:           Name:           Title:            
INTERNATIONAL BUSINESS MACHINES CORPORATION
      By:   /s/ Michael A Paez         Name:   Michael A Paez        Title:  
IBM Project Executive     

Page 68